Exhibit 10.1

CREDIT AGREEMENT

Dated as of November 2, 2007

This CREDIT AGREEMENT is dated as of November 2, 2007 and is entered into by and
among Amgen Inc., a Delaware corporation (the “Company”), Citicorp USA, Inc.
(“CUSA”), Barclays Bank PLC (“Barclays”) and each other financial institution
whose name is set forth on the signature pages hereof as a Bank, Citibank, N.A.
(“Citibank”), as Issuing Bank, CUSA, as Administrative Agent, and Barclays, as
Syndication Agent. In consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Additional Bank” has the meaning set forth in Section 2.8(b).

“Additional Commitment Bank” has the meaning set forth in Section 2.9(d).

“Administrative Agent” means CUSA, when acting in its capacity as the
administrative agent under any of the Loan Documents.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on the signature pages of this Agreement, or such other address as the
Administrative Agent hereafter may designate by written notice to the Company
and the Banks.

“Advance” means any Advance made or to be made by any Bank to any Borrower as
provided in Article 2, and includes each Base Rate Advance and each EURO Rate
Advance.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

“Agent Parties” has the meaning set forth in Section 13.25(c).

“Agreement” means this Credit Agreement, either as originally executed or as it
may from time to time be supplemented, modified, amended, restated or extended
in accordance with Section 13.2.



--------------------------------------------------------------------------------

“Agreement to Participate” means an Agreement to Participate, substantially in
the form of Exhibit A.

“Alternative Currency” means Euro.

“Alternative Currency Equivalent” means, with respect to any amount denominated
in Dollars on any date of determination, the amount of the Alternative Currency
that could be purchased with such amount of Dollars using the reciprocal of the
foreign exchange rate(s) specified in the definition of “Dollar Equivalent,” as
determined by the Administrative Agent.

“Alternative Currency Loan” means any Loan denominated in the Alternative
Currency. Each Alternative Currency Loan must be a EURIBOR Rate Advance.

“Alternative Currency Payment Office” means such office of Citibank as shall be
from time to time selected by the Administrative Agent and notified by the
Administrative Agent to the Company and the Banks.

“Arranger” means each of Citigroup Global Markets Inc. and Barclays Capital, the
investment banking division of Barclays, when acting in its capacity as joint
lead arranger and joint book runner under any of the Loan Documents.

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit G, executed by a Bank and an Eligible Assignee of all or part of that
Bank’s interest hereunder.

“Bank” means the Persons identified as “Banks” and listed on the signature pages
of this Agreement and each Eligible Assignee that shall become a party hereto
pursuant to Section 13.9.

“Banking Day” means any Monday, Tuesday, Wednesday, Thursday or Friday, other
than a day on which banks are authorized or required to be closed in California
or New York.

“Barclays” has the meaning set forth in the introductory paragraph.

“Base Rate”, for any day, means the higher of (i) the rate of interest in effect
on such day as publicly announced by Citibank from time to time as its base
commercial lending rate (such base rate is not intended to be the lowest rate of
interest charged by Citibank) and (ii) the sum of 0.50% per annum and the rate
of interest determined by the Administrative Agent to be the average overnight
federal funds rate.

“Base Rate Advance” means an Advance made hereunder that bears interest as set
forth in Section 3.1(b) and designated as a Base Rate Advance in accordance with
Article 2.

“Borrower” means the Company and any Borrowing Subsidiary; “Borrowers” means the
Company and each other Borrower, collectively.

 

2



--------------------------------------------------------------------------------

“Borrowing Subsidiary” means any Eligible Subsidiary that has executed an
Agreement to Participate pursuant to Section 12.1.

“Borrowing Subsidiary Obligations” has the meaning set forth in Section 11.1.

“Calculation Date” means, in respect of a EURIBOR Rate Advance, (a) the date
falling two Banking Days (or such other period as is customary in the relevant
foreign exchange market for delivery on the date of the relevant Advance) prior
to the date of each Advance, (b) the date falling two Banking Days (or such
other period as is customary in the relevant foreign exchange market for
delivery on the date of the relevant conversion or continuation of a Loan) prior
to the date of conversion or continuation of any Advance pursuant to
Section 2.5, or (c) such additional dates as the Administrative Agent or the
Majority Banks shall specify or as any Borrower may reasonably request, in which
case the Administrative Agent’s specification shall prevail.

“Capital Lease” means, as to any Person, a lease of any Property by that Person
as lessee that is, or should be in accordance with Financial Accounting
Standards Board Statement No. 13, recorded as a “capital lease” on the balance
sheet of that Person prepared in accordance with Generally Accepted Accounting
Principles.

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with Generally Accepted Accounting Principles, except for amounts held by, or on
deposit with, another Person as cash collateral or other security.

“Certificate of a Senior Officer” means a certificate signed by a Senior Officer
of the Person providing the certificate.

“Citibank” has the meaning set forth in the introductory paragraph.

“Closing Date” means the time and Banking Day on which the conditions set forth
in Section 8.1 are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

“Commitment” means the aggregate commitment of the Banks (i) to make Advances
pursuant to Section 2.1(a) in an aggregate principal amount up to the Dollar
Equivalent of $2,500,000,000 and (ii) to purchase an undivided interest in any
Letters of Credit issued pursuant to Section 2.6(a), as such Commitment may be
reduced in accordance with Section 2.4 or increased in accordance with
Section 2.8. The respective Pro Rata Shares of the Banks on the Closing Date
with respect to the Commitments are set forth in Schedule 2.1.

“Company” has the meaning set forth in the introductory paragraph.

“Compliance Certificate” means a certificate in the form of Exhibit C, properly
completed and signed by a Senior Officer of the Company.

 

3



--------------------------------------------------------------------------------

“Consolidated Net Worth” means, as of any date of determination, the
Shareholders’ Equity of the Company and its Consolidated Subsidiaries on that
date.

“Consolidated Subsidiary” means, as of any date of determination and with
respect to any Person, any Subsidiary of that Person whose financial data is, in
accordance with Generally Accepted Accounting Principles, reflected in that
Person’s consolidated financial statements.

“Contractual Obligation” means, as to any Person, any provision of any
outstanding Securities issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.5.

“Current ERISA Affiliate”, as applied to any Person, means (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.

“CUSA” has the meaning set forth in the introductory paragraph.

“Daily Margin” means, for any date of determination, for the designated Level,
the Utilization Ratio applicable to such date of determination and the Type of
Advance, the following interest rates per annum:

 

     Daily Margin when
Utilization Ratio is equal to
or less than 0.50:1.00     Daily Margin when
Utilization Ratio is greater
than 0.50:1.00        TYPE OF ADVANCE     TYPE OF ADVANCE        Base Rate
Advance     EURO Rate
Advance     Base Rate
Advance     EURO Rate
Advance  

Level 1

   0 %   0.135 %   0 %   0.135 %

Level 2

   0 %   0.130 %   0 %   0.155 %

Level 3

   0 %   0.150 %   0 %   0.200 %

Level 4

   0 %   0.190 %   0 %   0.240 %

Level 5

   0 %   0.270 %   0 %   0.320 %

Level 6

   0 %   0.400 %   0 %   0.450 %

For purposes of this definition, (a) “Utilization Ratio” means, as of any date
of determination, the ratio of (1) Total Outstandings as of such date to (2) the
aggregate outstanding amount of all Commitments (whether used or unused) in
effect as of such date, (b) if any change in the rating established by S&P or
Moody’s with respect to Long-Term Debt shall result in a change in the

 

4



--------------------------------------------------------------------------------

Level, the change in the Daily Margin shall be effective as of the date on which
such rating change is publicly announced, and (c) if the ratings established by
both of S&P and Moody’s with respect to Long-Term Debt are unavailable for any
reason for any day, then the applicable level for such day shall be deemed to be
Level 6 (or, if the Majority Banks consent in writing, such other Level as may
be reasonably determined by the Majority Banks from a rating with respect to
Long-Term Debt for such day established by another rating agency reasonably
acceptable to the Majority Banks).

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

“Default” means any Event of Default or any event that, with the giving of any
applicable notice or passage of time specified in Section 9.1, or both, would be
an Event of Default.

“Default Rate” means the interest rate described in Section 3.9.

“Designated Deposit Account” means a deposit account designated by a Borrower in
its Request for Loan submitted with respect to each Loan.

“Dollar Equivalent” means, as of any date of determination (a) with respect to
any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase the amount of the Alternative Currency based
on the spot rate for the purchase by Citibank of the Alternative Currency
through its foreign exchange trading office prior to 11:00 A.M. (London time) on
such date.

“Dollar Loan” means any Loan denominated in Dollars.

“Dollars” or “$” means United States Dollars.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; (ii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economical Cooperation
and Development (the “OECD”), or a political subdivision of any such country and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the country in which
it is organized or another country which is also a member of the OECD; and
(iii) any Person engaged in the business of lending and that is an Affiliate of
a Bank or of a Person of which a Bank is a Subsidiary.

“Eligible Subsidiary” means any of the wholly-owned Subsidiaries of the Company.

 

5



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or was at any time, maintained or contributed to
by the Company or any of its ERISA Affiliates.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastrict Treaty of
1992 and the Amsterdam Treaty of 1998, as amended from time to time.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the “euro” or otherwise).

“Environmental Laws” means all plans, policies or decrees binding on the Company
and its Subsidiaries in accordance with applicable statutes, ordinances, orders,
rules or regulations and all statutes, ordinances, orders, rules or regulations
and the like, in each case, relating to (i) environmental matters, including,
without limitation, those relating to fines, injunctions, penalties, damages,
contribution, cost recovery compensation, losses or injuries resulting from the
release or threatened release of hazardous materials, (ii) the generation, use,
storage, transportation or disposal of hazardous materials, or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Company or any of its Subsidiaries or any of their respective properties,
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) and the Emergency
Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as
amended or supplemented, and any analogous future or present local, state and
federal statutes and regulations promulgated pursuant thereto, each as in effect
as of the date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

“ERISA Affiliate”, as applied to any Person, means (i) any corporation which is,
or was at any time, a member of a controlled group of corporations within the
meaning of Section 414(b) of the Code of which that Person is, or was at any
time, a member; (ii) any trade or business (whether or not incorporated) which
is, or was at any time, a member of a group of trades or businesses under common
control within the meaning of Section 414(c) of the Code of which that Person
is, or was at any time, a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is, or was at any time, a member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan

 

6



--------------------------------------------------------------------------------

(excluding those for which the provision for 30-day notice to the PBGC, or the
penalty for failure to provide such notice, has been waived by regulation or by
PBGC technical update); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(d) of the Code) or the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by the Company or any of its ERISA Affiliates from any Pension Plan with two or
more contributing sponsors or the termination of any such Pension Plan resulting
in liability pursuant to Sections 4063 or 4064 of ERISA; (v) the institution by
the PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on the Company or any of its ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal by the Company or any of its
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by the Company or any of its ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on the
Company or any of its ERISA Affiliates of fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Section 409 or 502(c), (i) or
(l) or 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the assertion
of a material claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against Company or any of its ERISA Affiliates in connection with any such
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; or (xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n)
of the Code or pursuant to ERISA with respect to any Pension Plan.

“EURIBOR Rate” means, for any Interest Period for each EURIBOR Rate Advance, an
interest rate per annum equal to (i) the offered quotation which appears on the
page of the Reuters Screen which displays an average rate of the Banking
Federation of the EMU for the Euro (being currently page LIBOR01) for such
period at or about 10:00 a.m. (London time) two Eurocurrency Banking Days before
the first day of such Interest Period or, if such page or such service shall
cease to be available, such other page or such other service for the purpose of
displaying an average rate of the Banking Federation of the EMU as the
Administrative Agent, after consultation with the Banks and the Company, shall
reasonably select or (ii) if no quotation for the Euro for the relevant period
is displayed and the Administrative Agent has not selected an alternative
service on which a quotation is displayed, the average (rounded upwards to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Euros are offered by each
of the Reference Banks to leading banks in the European interbank market at or
about 10:00 a.m. (London time) two Eurocurrency

 

7



--------------------------------------------------------------------------------

Banking Days before the first day of such Interest Period in an amount
substantially equal to the respective Reference Bank’s EURIBOR Rate Advance and
for a period equal to such Interest Period. For any Interest Period with respect
to any EURIBOR Rate Advance and advanced by a Bank required to comply with the
relevant requirements of the United Kingdom or any Participating Member State,
“EURIBOR Rate” means the sum of (i) the rate determined in accordance with the
preceding sentence of this definition and (ii) the Mandatory Cost Rate for such
Interest Period.

“EURIBOR Rate Advance” means an Advance in Euros which bears interest at a rate
per annum determined on the basis of the EURIBOR Rate. All EURIBOR Rate Advances
shall be denominated in Euros.

“Euro” and “€” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“EURO Rate Advance” means, as the context may require, a Eurodollar Rate Advance
or a EURIBOR Rate Advance.

“Eurocurrency Banking Day” means (a) if such day relates to any Eurodollar Rate
Advance, any Banking Day on which dealings in Dollar deposits are conducted by
and among banks in the London interbank offer market for Dollar deposits or
(b) if such day relates to any EURIBOR Rate Advance, a TARGET Day.

“Eurocurrency Lending Office” means, as to each Bank, its office or branch so
designated by written notice to the Company and the Administrative Agent as its
Eurocurrency Lending Office. If no Eurocurrency Lending Office is designated by
a Bank, its Eurocurrency Lending Office shall be its office at its address for
purposes of notices hereunder.

“Eurocurrency Market” means, with respect to any EURO Rate Advance, the London
interbank offer market for Dollar and Euro deposits.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance, an interest rate per annum equal to (i) the offered rate (if any)
appearing on the Reuters Screen which displays British Bankers’ Association
Interest Settlement Rates for deposits of Dollars for a period equal to the
Interest Period relating to that Advance at or about 11:00 a.m. (London time)
two Eurocurrency Banking Days before the first day of such Interest Period with
respect to each Eurodollar Rate Advance, or (ii) if the Administrative Agent is
unable to access the Reuters Screen or if the relevant rate is not
displayed, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which each of the Reference Banks was offering to leading banks in the London
interbank market deposits in Dollars of an equivalent amount and for such
Interest Period at or about 11:00 a.m. (London time) two Eurocurrency Banking
Days before the first day of such Interest Period with respect to each
Eurodollar Rate Advance. For the purposes of this definition, “Reuters Screen”
means the display on the Reuters Service or such other service as may be
nominated by the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars.

 

8



--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means an Advance that bears interest based on the
Eurodollar Rate. All Eurodollar Rate Advances shall be denominated in Dollars.

“Event of Default” shall have the meaning provided in Section 9.1.

“Extending Bank” has the meaning set forth in Section 2.9(e).

“Extension Date” has the meaning set forth in Section 2.9(a).

“Fiscal Quarter” means the fiscal quarter of the Company consisting of a three
month fiscal period ending on each March 31, June 30, September 30 and
December 31.

“Fiscal Year” means the fiscal year of the Company consisting of a twelve month
fiscal period ending on each December 31.

“Foreign Bank” has the meaning set forth in Section 13.27(a)(i).

“Generally Accepted Accounting Principles” means, as of any date of
determination, accounting principles set forth as “generally accepted” in then
currently effective Statements of the Auditing Standards Board of the American
Institute of Certified Public Accountants, or, if no such Statements are then in
effect, that are then approved by such other entity as may be approved by a
significant segment of the accounting profession in the United States of
America. The term “Generally Accepted Accounting Principles” shall be read in
each instance as if the words “consistently applied” followed immediately
thereafter, meaning that the accounting principles applied are consistent in all
material respects (except for changes concurred in by the Company’s independent
public accountants) to those applied at prior dates or for prior periods.

“Governmental Agency” means (a) any foreign, federal, state, county or municipal
government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, (c) any court or administrative tribunal or
(d) with respect to any Person, any arbitration tribunal or other
nongovernmental authority to whose jurisdiction that Person has consented.

“Guaranty” has the meaning set forth in Section 11.1.

“Hostile Acquisition” means the acquisition of over 50% of the capital stock or
other equity interests of a Person (the “Target”) through a tender offer or
similar solicitation of the owners of such capital stock or other equity
interests which has not been approved (prior to such acquisition) by resolutions
of the Board of Directors or shareholders of the Target or by similar action if
the Target is not a corporation and as to which such approval has not been
withdrawn.

“Increase Date” has the meaning set forth in Section 2.8(c).

“Increased Commitments” has the meaning set forth in Section 2.8(a).

 

9



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person, (a) all indebtedness of such Person for
borrowed money, (b) that portion of the obligations of such Person under Capital
Leases which is properly recorded as a liability on a balance sheet of that
Person prepared in accordance with Generally Accepted Accounting Principles,
(c) to the extent of the outstanding Indebtedness thereunder, any obligation of
such Person that is evidenced by a promissory note or other similar instrument
representing an extension of credit to such Person, whether or not for borrowed
money, (d) any obligation of such Person for the deferred purchase price of
Property or services (other than trade or other accounts payable in the ordinary
course of business), (e) any obligation of such Person of the nature described
in clauses (a), (b), (c) or (d) above that is secured by a Lien on assets of
such Person, whether or not that Person has assumed such obligation or whether
or not such obligation is non-recourse to the credit of such Person, but only to
the extent of the lesser of the face amount of the obligation or the fair market
value of the assets so subject to the Lien, (f) obligations of such Person
arising under acceptance facilities or under facilities for the discount of
accounts receivable of such Person, (g) any obligation of such Person to
reimburse the issuer of any letter of credit issued for the account of such
Person upon which and only to the extent a draw has been made and (h) in the
case of the Company, any obligations of the Company under a Swap Agreement.
Notwithstanding the provisions listed above, Indebtedness shall not include any
intercompany loans made by the Company to a Subsidiary or by any Subsidiary to
another Subsidiary or by any Subsidiary to the Company. As of any date of
determination, the amount of the Company’s Indebtedness pursuant to any Swap
Agreement shall be equal to the negative marked-to-market value for the Company.

“Indemnitees” has the meaning set forth in Section 13.12.

“Interest Period” means, as to each EURO Rate Advance, the period commencing on
the date specified by the Borrower of such Advance pursuant to Section 2.1(b)
and ending 1, 2, 3 or 6 months thereafter, as specified by the applicable
Borrower in the applicable Request for Loan; provided that:

(a) The first day of any Interest Period shall be a Eurocurrency Banking Day;

(b) Any Interest Period that would otherwise end on a day that is not a
Eurocurrency Banking Day shall be extended to the next succeeding Eurocurrency
Banking Day unless such Eurocurrency Banking Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurocurrency Banking Day; and

(c) No Interest Period shall extend beyond the final Maturity Date.

“Issue” means the issuance or extension of, or amendment to, any Letter of
Credit.

“Issuing Bank” means Citibank and any other Bank acceptable to the Company and
the Administrative Agent that agrees in writing to perform the duties of an
Issuing Bank under this Agreement.

 

10



--------------------------------------------------------------------------------

“Laws” means, collectively, all foreign, federal, state and local statutes,
treaties, rules, regulations, ordinances, codes and administrative or
controlling precedents of any Governmental Agency.

“LC Issuance Fee” means a fee payable to the applicable Issuing Bank as provided
in Section 3.4.

“LC Reimbursement Fee” means a fee payable to the Administrative Agent, for the
pro rata benefit of the Banks, as provided in Section 3.5.

“Letters of Credit” means any letters of credit issued by an Issuing Bank
pursuant to Section 2.6(a), either as originally executed or as the same may
from time to time be supplemented, modified, reviewed, extended or supplanted.

“Level” means Level 1, Level 2, Level 3, Level 4, Level 5 or Level 6, as the
case may be, provided, however that if, as of any date of determination, there
is more than a one Level difference between (x) the Level that would be
applicable if such Level were determined solely by reference to the rating
assigned by S&P (the “Hypothetical S&P Level”) and (y) the Level that would be
applicable if such Level were determined solely by reference to the rating
assigned by Moody’s (the “Hypothetical Moody’s Level”) then the “Level” for such
date shall be deemed to be the Level immediately below the higher of the
Hypothetical S&P Level and the Hypothetical Moody’s Level (for these purposes
Level 1 being higher than Level 2, etc.).

“Level 1” means that, as of any date of determination, the Long-Term Debt
carries either of the following ratings:

“AA-” or higher from S&P

“Aa3” or higher from Moody’s.

“Level 2” means that, as of any date of determination, the criteria of Level 1
are not satisfied and the Long-Term Debt carries either of the following
ratings:

“A+” from S&P

“A1” from Moody’s.

“Level 3” means that, as of any date of determination, the criteria of neither
Level 1 nor Level 2 are satisfied and the Long-Term Debt carries either of the
following ratings:

“A” from S&P

“A2” from Moody’s.

“Level 4” means that, as of any date of determination, the criteria of none of
Level 1, Level 2 or Level 3 are satisfied and the Long-Term Debt carries either
of the following ratings:

“A-” from S&P

“A3” from Moody’s.

 

11



--------------------------------------------------------------------------------

“Level 5” means that, as of any date of determination, the criteria of none of
Level 1, Level 2, Level 3 or Level 4 are satisfied and the Long-Term Debt
carries either of the following ratings:

“BBB+” from S&P

“Baa1” from Moody’s.

“Level 6” means that, as of any date of determination, the criteria of none of
Level 1, Level 2, Level 3, Level 4 or Level 5 are satisfied.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing statement
(other than a precautionary financing statement with respect to a lease that is
not in the nature of a security interest) under the Uniform Commercial Code or
comparable Law of any jurisdiction with respect to any Property.

“Loan” means any group of Advances made at any one time by the Banks pursuant to
Article 2.

“Loan Documents” means, collectively, this Agreement, the Notes, any Request for
Loan, any Agreement to Participate, any Letter of Credit, and any Request for
Letter of Credit, in each case either as originally executed or as the same may
from time to time be supplemented, modified, amended, restated, extended or
supplanted.

“Long-Term Debt” means senior, unsecured, long-term-debt securities of the
Company.

“Majority Banks” means, as of any date of determination, Banks to which more
than 50% of the aggregate Total Outstandings is owed or, if Total Outstandings
are zero, Banks whose aggregate Pro Rata Shares are greater than 50% of the
Commitment then in effect. For purposes of this definition, Total Outstandings
in respect of the then undrawn portion of outstanding Letters of Credit and
unreimbursed drawings under Letters of Credit shall be deemed to be owing to
each Bank ratably in accordance with their respective Pro Rata Shares.

“Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 1.1.

“Material Adverse Effect” means a circumstance or set of circumstances or events
affecting the business, financial condition or operations of the Company and its
Subsidiaries, taken as a whole, that have a material adverse effect,
individually or in the aggregate, upon the ability (i) of the Company and its
Subsidiaries, taken as a whole, to perform under the Loan Documents or (ii) of
the Banks to enforce, the Obligations under the Loan Documents.

 

12



--------------------------------------------------------------------------------

“Maturity Date” means November 2, 2012, subject to the extension thereof
pursuant to Section 2.9; provided, however that the Maturity Date for any Bank
that is a Non-Extending Bank to any requested extension pursuant to Section 2.9
shall be the Maturity Date in effect immediately prior to the applicable
Extension Date for all purposes of this Agreement.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any of its ERISA Affiliates
is contributing, or ever has contributed, or to which the Company or any of its
ERISA Affiliates has, or ever has had, an obligation to contribute.

“Non Extending Bank” has the meaning set forth in Section 2.9(b).

“Notes” means any of the promissory notes made by the Borrowers in favor of a
Bank in accordance with Section 2.1(e) to evidence revolving Advances made by
that Bank under the Commitment, substantially in the form of Exhibit B, as
originally executed or as the same may from time to time be supplemented,
modified, amended, renewed or extended.

“Notice Date” has the meaning set forth in Section 2.9(b).

“Notice of Conversion/Continuation” has the meaning specified in Section 2.5(a).

“Obligations” means all present and future monetary obligations of every kind or
nature of the Borrowers at any time and from time to time owed to the Arrangers,
the Administrative Agent, the Syndication Agent, any Issuing Bank or the Banks
or any one or more of them under any one or more of the Loan Documents, whether
due or to become due, matured or unmatured, liquidated or unliquidated, or
contingent or noncontingent, including interest that accrues after the
commencement of any proceeding under any Debtor Relief Law by or against the
Company or any Subsidiary of the Company.

“Original Currency” has the meaning set forth in Section 13.26(a).

“Other Currency” has the meaning set forth in Section 13.26(a).

“Other Taxes” has the meaning set forth in Section 3.12(d)(ii).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

“Pension Plan” means any Employee Benefit Plan other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

13



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) inchoate Liens incident to construction or maintenance of real property, or
Liens incident to construction or maintenance of real property, now or hereafter
filed of record for sums not yet delinquent or being contested in good faith, if
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made therefor;

(b) Liens for taxes and assessments on real property which are not yet past due,
or Liens for taxes and assessments on real property for which adequate reserves
have been set aside and are being contested in good faith by appropriate
proceedings and have not proceeded to judgment, provided that, by reason of
non-payment of the obligations secured by such Liens, no such material real
property is subject to a material risk of loss or forfeiture;

(c) easements, exceptions, reservations, or other agreements granted or entered
into after the date hereof for the purpose of pipelines, conduits, cables, wire
communication lines, power lines and substations, streets, trails, walkways,
drainage, irrigation, water, and sewerage purposes, dikes, canals, ditches, the
removal of oil, gas, coal, or other minerals, and other like purposes affecting
real property which in the aggregate do not materially burden or impair the fair
market value or use of such real property for the purposes for which it is or
may reasonably be expected to be held;

(d) rights reserved to or vested in any Governmental Agency by Law to control or
regulate, or obligations or duties under Law to any Governmental Agency with
respect to, the use of any real property;

(e) rights reserved to or vested in any Governmental Agency by Law to control or
regulate, or obligations or duties under Law to any Governmental Agency with
respect to, any right, power, franchise, grant, license, or permit;

(f) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of real property;

(g) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith, if reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made therefor;

(h) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

(i) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business to
which the Company or a Subsidiary is a party as lessee, provided the aggregate
value of all such pledges and deposits in connection with any such lease does
not at any time exceed 16-2/3% of the annual fixed rentals payable under such
lease;

 

14



--------------------------------------------------------------------------------

(j) Liens consisting of deposits of Property to secure statutory obligations of
the Company or a Subsidiary of the Company in the ordinary course of its
business;

(k) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds in proceedings to which the Company or a Subsidiary of
the Company is a party in the ordinary course of its business, but not in excess
of $25,000,000;

(l) purchase money Liens or purchase money security interests upon or in any
property acquired or held by the Company or any Subsidiary in the ordinary
course of business to secure the purchase price of such property or to secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property;

(m) Liens on an asset to secure all or any part of the cost of development or
construction of such asset or improvements thereon and which shall be released
or satisfied within 120 days after completion of such development or
construction;

(n) Liens on an asset created in connection with the acquisition, construction
or development of additions, extensions or improvements to such asset which
shall be financed by obligations described in Sections 142, 144(a) or 144(c) of
the Code, as amended, or by obligations entitled to substantially similar tax
benefits under other legislation or regulations in effect from time to time;

(o) Liens on property subject to escrow or similar arrangements established in
connection with litigation settlements;

(p) Liens on an asset required in connection with any program, law, statute or
regulation of any state or local authority which provides financial or tax
benefits not available without such Lien, provided that substantially all of the
obligations secured by such Lien are obligations that are in lieu of, or reduce,
a property tax or other payment obligation that itself would have been secured
by a Lien permitted hereunder; and

(q) Liens on Property securing any intercompany loans made by the Company to a
Subsidiary or by any Subsidiary to another Subsidiary.

“Person” means any entity, whether an individual, trustee, corporation, general
partnership, limited partnership, joint stock company, trust, estate,
unincorporated organization, business association, tribe, firm, joint venture,
Governmental Agency, or otherwise.

“Platform” has the meaning set forth in Section 13.25(b).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Pro Rata Share” means, with respect to each Bank, with respect to the
Commitment, and any Loan made under any portion of the Commitment, the
percentage set forth opposite the name of that Bank and that portion of the
Commitment on Schedule 2.1 as modified from time to time. The Pro Rata Share of
each Bank shall be deemed to have been modified at

 

15



--------------------------------------------------------------------------------

each time the Commitments of the Banks are modified in accordance with
Section 2.8, 2.9 or 13.9.

“Reference Banks” means Citibank and Barclays.

“Register” has the meaning set forth in Section 13.9(v).

“Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Regulation U” means Regulation U, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Request for Letter of Credit” means a written request for a Letter of Credit
substantially in the form of Exhibit E, together with the standard form of
application for letter of credit used by the applicable Issuing Bank, signed by
a Senior Officer of the applicable Borrower and properly completed to provide
all information required to be provided therein.

“Request for Loan” means a written request for a Loan substantially in the form
of Exhibit F, signed by a Senior Officer of the applicable Borrower and properly
completed to provide all information required to be included therein.

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies or any successor thereto.

“Securities” means any capital stock, share, voting trust certificate, bond,
debenture, note or other evidence of indebtedness, limited partnership interest,
or any warrant, option or other right to purchase or acquire any of the
foregoing.

“Senior Officer” means the (a) chief executive officer, (b) chief operating
officer, (c) chief financial officer, (d) corporate controller, (e) treasurer,
(f) assistant treasurer, (g) any senior vice president, or (h) any executive
vice president, in each case whatever the title nomenclature may be, of the
Person designated.

“Shareholders’ Equity” means, as of any date of determination, shareholders’
equity as of that date determined in accordance with Generally Accepted
Accounting Principles; provided that there shall be excluded from Shareholders’
Equity any amount attributable to capital stock that is, directly or indirectly,
required to be redeemed or repurchased by the issuer thereof at a specified date
or upon the occurrence of specified events or at the election of the holder
thereof.

 

16



--------------------------------------------------------------------------------

“Significant Subsidiary” has the meaning set forth in Section 4.4.

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company, partnership or joint
venture, whether now existing or hereafter organized or acquired: (a) in the
case of a corporation or limited liability company, of which a majority of the
securities or other ownership interests having ordinary voting power for the
election of directors or other governing body (other than securities or other
ownership interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned by such Person and/or one or
more Subsidiaries of such Person, or (b) in the case of a partnership or joint
venture, of which such Person or a Subsidiary of such Person is a general
partner or joint venturer or of which a majority of the partnership or other
ownership interests are at the time beneficially owned by such Person and/or one
or more of its Subsidiaries, excluding any partnership or joint venture over
which the Person or Subsidiary of such Person does not exercise actual control.

“Swap Agreement” means a written agreement between the Company and one or more
financial institutions providing for “swap”, “collar” or other interest rate
protection (other than “caps”) with respect to any Indebtedness.

“Syndication Agent” means Barclays, when acting in its capacity as the
syndication agent under any of the Loan Documents.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) System (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is operating.

“Taxes” has the meaning set forth in Section 3.12(d)(i).

“Total Outstandings” means, as of any date of determination, the sum on that
date of (a) the aggregate Dollar Equivalent of the outstanding principal amount
of the Advances, plus (b) the aggregate then undrawn portion of Letters of
Credit which are issued and outstanding, plus (c) the aggregate unreimbursed
drawings under Letters of Credit.

“Type” when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is a Base Rate Advance or a EURO Rate Advance.

“Unused Portion” means the Commitment, less Total Outstandings as to the
Commitment.

1.2 Use of Defined Terms. Any defined term used in the plural shall refer to all
members of the relevant class, and any defined term used in the singular shall
refer to any one or more of the members of the relevant class.

1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with,
Generally Accepted Accounting

 

17



--------------------------------------------------------------------------------

Principles applied on a consistent basis, except as otherwise specifically
prescribed herein and except for changes concurred in by the Company’s
independent public accountants.

1.4 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, either
as originally existing or as the same may from time to time be supplemented,
modified or amended, are incorporated herein by this reference. A matter
disclosed on any Schedule shall be deemed disclosed on all Schedules.

1.6 References to “the Company and its Subsidiaries”. Any reference herein to
“the Company and its Subsidiaries” or the like shall refer solely to the Company
during such times, if any, as the Company shall have no Subsidiaries.

1.7 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.

1.8 Exchange Rates; Alternative Currency Equivalents. On each Calculation Date,
the Administrative Agent shall determine the exchange rate as of such
Calculation Date to be used for calculating relevant Dollar Equivalent and
Alternative Currency Equivalent amounts. The exchange rates so determined shall
become effective on such Calculation Date and shall for all purposes of this
Agreement (other than any provision expressly requiring the use of a current
exchange rate) be the exchange rates employed in converting any amounts between
the applicable currencies. Wherever in this Agreement in connection with an
Advance, conversion or continuation of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Advance or Loan is
denominated in the Alternative Currency, such amount shall be the Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
the Alternative Currency), as determined by the Administrative Agent. Each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may, with the approval of the Company
(not to be unreasonably withheld), from time to time specify to be appropriate
to reflect the adoption of the Euro by any member state of the European Union
and any relevant market conventions or practices relating to the Euro.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

2.1 Advances - General.

(a) Subject to the terms and conditions set forth in this Agreement, each Bank
shall, at any time and from time to time from the Closing Date through the
Maturity Date

 

18



--------------------------------------------------------------------------------

applicable to such Bank, according to its Pro Rata Share of the Commitment, make
Advances to the Borrowers under the Commitment in such amounts in Dollars or in
the Alternative Currency as the Borrowers may request that do not exceed in the
aggregate at any one time outstanding the amount of that Bank’s Pro Rata Share
of the Commitment; provided that, giving effect to the Loan of which such
Advance is a part, (i) the Total Outstandings shall not exceed the Commitment
and (ii) the sum of all Advances then outstanding plus the face amount of all
Letters of Credit then outstanding plus the sum of all unreimbursed drawings
under Letters of Credit shall not exceed the Commitment. Subject to the
limitations set forth herein, the Borrowers may borrow and repay under the
Commitment without premium or penalty.

(b) Subject to the next sentence, each Loan under this Section 2.1 shall be made
pursuant to a Request for Loan which shall specify the requested (i) date of
such Loan, (ii) type of Loan, (iii) amount of such Loan and (iv) Interest Period
for such Loan. Unless the Administrative Agent has notified, in its sole and
absolute discretion, the Borrowers to the contrary, a Loan may be requested by
telephone by a Senior Officer of the applicable Borrower, in which case such
Borrower shall promptly confirm such request by transmitting a telecopy of, or
at the Administrative Agent’s request by mailing, a Request for Loan executed by
a Senior Officer of such Borrower conforming to the preceding sentence to the
Administrative Agent.

(c) Promptly following receipt of a Request for Loan (or the receipt of a
substitute request permitted under the second sentence of Section 2.1(b)), the
Administrative Agent shall notify each Bank by telephone (so long as such notice
by telephone is promptly followed by a notice in writing) or telecopier (the
method of notice shall be at the Administrative Agent’s option) of the date and
type of the Loan, the applicable Interest Period and the amount of that Bank’s
Pro Rata Share of the Loan. Not later than 2:00 p.m., New York time, on the date
specified for any Loan subject to the provisions of Sections 2.2 and 2.3, each
Bank shall make its Pro Rata Share of the Loan in immediately available funds
available to the Administrative Agent at the Administrative Agent’s Office. Upon
fulfillment of the applicable conditions set forth in Article 8 and subject to
the provisions of Sections 2.2 and 2.3, all Advances shall be credited in
immediately available funds to the Designated Deposit Account.

(d) Each Loan under the Commitment shall be in a minimum amount of $2,000,000
(or €2,000,000, if the applicable borrowing is in Euros) and multiples of
$1,000,000 or €1,000,000, as applicable, in excess of that amount.

(e) If so requested by any Bank by written notice to the Company (with a copy to
the Administrative Agent) at least two Banking Days prior to the Closing Date or
at any time thereafter, each Borrower shall execute and deliver to such Bank
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Bank pursuant to Section 13.9) on the Closing Date (or, if
such notice is delivered after the Closing Date, promptly after the Company’s
receipt of such notice) a promissory note or promissory notes to evidence such
Bank’s Advances under its Pro Rata Share of the Commitment, substantially in the
form of Exhibit B.

(f) A Request for Loan shall be irrevocable upon the Administrative Agent’s
first notification thereof.

 

19



--------------------------------------------------------------------------------

2.2 Base Rate Advances. Each request by a Borrower for a Base Rate Advance shall
be made pursuant to a Request for Loan (or telephonic request for Loan referred
to in the second sentence of Section 2.1(b), if applicable) received by the
Administrative Agent, at the Administrative Agent’s Office, not later than 12:00
noon, New York time, on the date of a proposed Base Rate Advance. All Advances
denominated in Dollars shall constitute Base Rate Advances unless properly
designated as Eurodollar Rate Advances pursuant to Section 2.3.

2.3 EURO Rate Advances.

(a) Each request by a Borrower for a Eurodollar Rate Advance shall be made
pursuant to a Request for Loan (or telephonic request for Loan referred to in
the second sentence of Section 2.1(b), if applicable) received by the
Administrative Agent, at the Administrative Agent’s Office, not later than 1:00
p.m., New York time, at least three (3) Eurocurrency Banking Days before the
first day of the applicable Interest Period. Each request by a Borrower for a
EURIBOR Rate Advance shall be made pursuant to a Request for Loan (or telephonic
request for Loan referred to in the second sentence of Section 2.1(b), if
applicable) received by the Administrative Agent, at the Administrative Agent’s
Office, not later than 9:30 a.m., London time, at least three (3) Eurocurrency
Banking Days before the first day of the applicable Interest Period.

(b) On the second Eurocurrency Banking Day before the first day of the
applicable Interest Period in the case of Eurodollar Rate Advances and EURIBOR
Rate Advances, the Administrative Agent shall determine the applicable
Eurodollar Rate or EURIBOR Rate, as the case may be (which determination shall
be conclusive in the absence of manifest error), and prior to 1:00 p.m., New
York time on that same day shall give notice of the same to the applicable
Borrower and the Banks by telephone or telecopier (the method of notice shall be
at the Administrative Agent’s option).

(c) Unless all of the Banks otherwise consent, no EURO Rate Advance may be
requested during the continuance of an Event of Default.

(d) Prior to the submission of a Request for Loan with respect to a EURO Rate
Advance, any Borrower may request the Administrative Agent to provide a
non-binding estimate of the Eurodollar Rate or EURIBOR Rate that would then
apply in the event such Borrower submitted a Request for Loan.

2.4 Voluntary Reduction of Commitment. The Company shall have the right, at any
time and from time to time, without penalty or charge, upon at least two
(2) days’ prior written notice to the Administrative Agent, to voluntarily
reduce, permanently and irrevocably, in a minimum amount of $5,000,000 and
multiples of $1,000,000 in excess thereof, or to terminate, all or a portion of
the then Unused Portion of the Commitment; provided that any such reduction or
termination shall be accompanied by payment of all accrued and unpaid facility
fees with respect to the portion of the Commitment being reduced or terminated.

2.5 Voluntary Conversion or Continuation of Advances.

(a) Each Borrower may on any Banking Day upon notice given to the Administrative
Agent not later than 12:00 noon (New York City time) on the third Eurocurrency

 

20



--------------------------------------------------------------------------------

Banking Day prior to the date of the proposed Conversion or continuance (a
“Notice of Conversion/Continuation”) and subject to the provisions of
Section 2.3, (1) Convert all or any portion of Advances of one Type into
Advances made to such Borrower of another Type and (2) upon the expiration of
any Interest Period applicable to Advances which are EURO Rate Advances,
continue all (or, subject to Section 2.3, any portion of) such Advances as EURO
Rate Advances and the succeeding Interest Period(s) of such continued Advances
shall commence on the last day of the Interest Period of the Advances to be
continued; provided, however, that any Conversion of any EURO Rate Advances into
Base Rate Advances shall be made on, and only on, the last day of an Interest
Period for such EURO Rate Advances. Each such Notice of Conversion/Continuation
shall, within the restrictions specified above, specify (i) the date of such
continuation or Conversion, (ii) the Advances (or, subject to Section 2.3, any
portion thereof) to be continued or Converted, (iii) if such continuation is of,
or such Conversion is into, EURO Rate Advances, whether such EURO Rate Advance
is a Eurodollar Advance or a EURIBOR Rate Advance and the duration of the
Interest Period of each such Advance, and (iv) in the case of a continuation of
or a Conversion into a EURO Rate Advance, that no Event of Default has occurred
and is continuing. Each Conversion or continuation shall be in a minimum amount
of $2,000,000 or €2,000,000, as applicable, and multiples of $1,000,000 or
€1,000,000, as applicable.

(b) If upon the expiration of the then existing Interest Period applicable to
any Advance which is a EURO Rate Advance, the Borrower thereof shall not have
delivered a Notice of Conversion/Continuation in accordance with this
Section 2.5, then such Advance if it is an Advance of Dollars shall upon such
expiration automatically be continued as a Eurodollar Rate Advance with an
Interest Period of one month; provided, however, that in the case of a failure
to timely request a continuation of Advances denominated in the Alternative
Currency, such Advances shall be continued as EURIBOR Rate Advances in the
Alternative Currency with an Interest Period of one month. No Eurodollar Rate
Advance may be converted into or continued as a EURIBOR Rate Advance, but
instead must be prepaid in Dollars and reborrowed in the Alternative Currency,
and no EURIBOR Rate Advance may be converted into or continued as a Eurodollar
Rate Advance, but instead must be prepaid in the Alternative Currency and
reborrowed in Dollars.

(c) After the occurrence of and during the continuation of an Event of Default,
the Borrowers may not elect to have an Advance be made or continued as, or
Converted into, a EURO Rate Advance after the expiration of any Interest Period
then in effect for that Advance.

2.6 Letters of Credit.

(a) Subject to the terms and conditions hereof, at any time and from time to
time from the Closing Date through the date that is thirty (30) days before the
Maturity Date of the applicable Issuing Bank, each Issuing Bank shall issue such
Letters of Credit denominated in Dollars as a Borrower may request by delivering
a Request for Letters of Credit to such Issuing Bank and to the Administrative
Agent; provided that, giving effect to such Letter of Credit, (i) the aggregate
effective face amounts of all outstanding Letters of Credit will not exceed
$300,000,000, (ii) the sum of all Advances then outstanding plus the face amount
of all Letters of Credit then outstanding plus the sum of all unreimbursed
drawings under Letters of Credit shall not exceed the Commitment, and
(iii) Total Outstandings will not exceed the Commitment.

 

21



--------------------------------------------------------------------------------

Letters of Credit issued under the Commitment may be issued for terms up to five
(5) years from the date of issuance but in no event shall the term of any such
Letter of Credit extend beyond the Maturity Date applicable to the Issuing Bank
of such Letter of Credit. Each Letter of Credit shall be in a minimum amount of
$500,000, unless otherwise consented to by the applicable Issuing Bank. The
issuance of any Letter of Credit shall constitute usage of the Commitment.
Subject to the limitations set forth herein, the Borrowers may request Letters
of Credit, reimburse drawings under Letters of Credit and request further
Letters of Credit without premium or penalty.

(b) No Issuing Bank shall Issue any Letter of Credit if it has received written
notice from the Majority Banks, the Administrative Agent or the Company on or
prior to the Banking Day prior to the requested date of issuance of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 8.2 is not then satisfied. Each Issuing Bank is under no obligation to
Issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Agency or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Agency with jurisdiction over such Issuing Bank shall prohibit, or
request that such Issuing Bank refrain from, the issuance of Letters of Credit
generally or such Letter of Credit in particular; or

(ii) any requested Letter of Credit is not in form reasonably acceptable to such
Issuing Bank, or the issuance of a Letter of Credit shall violate any generally
applicable policies of such Issuing Bank.

(c) Each Request for Letter of Credit shall be submitted to any Issuing Bank and
the Administrative Agent at least three (3) Banking Days prior to the date when
the issuance of a Letter of Credit is requested. Upon issuance of a Letter of
Credit, the applicable Issuing Bank shall promptly notify the Banks of the
amount and terms thereof. Any Letter of Credit issued shall conform with the
applicable Issuing Bank’s generally applicable policies regarding form and
substance.

(d) Upon the issuance of a Letter of Credit, each Bank shall be deemed to have
irrevocably purchased from the Issuing Bank of such Letter of Credit, without
recourse to or warranty from such Issuing Bank, a pro rata undivided
participation in the Letter of Credit, in an amount equal to that Bank’s Pro
Rata Share. Without limiting the scope and nature of each Bank’s participation
in any Letter of Credit, to the extent that any Issuing Bank has not been
reimbursed by the applicable Borrower, in accordance with Section 2.6(e), for
any payment made by such Issuing Bank under any Letter of Credit, each Bank
shall reimburse such Issuing Bank promptly upon demand for the amount of such
payment in accordance with its Pro Rata Share of the Commitment, as the case may
be. The obligation of each Bank to so reimburse each Issuing Bank shall be
absolute and unconditional and shall not be affected by the occurrence of an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the applicable Issuing Bank for the amount of any payment made by such
Issuing Bank under any Letter of Credit together with interest as hereinafter
provided. The participation of the Bank in each Letter of

 

22



--------------------------------------------------------------------------------

Credit shall be automatically adjusted at each time the Pro Rata Shares are
modified in accordance with Section 2.8, 2.9 or 13.9.

(e) After any drawing on a Letter of Credit, the applicable Issuing Bank shall
notify the applicable Borrower and the Administrative Agent by telephone or
telecopier of such drawing by 2:00 p.m., New York time, on the date such payment
is to be made and such Borrower shall reimburse such Issuing Bank, in
immediately available funds for any amount paid or to be paid by such Issuing
Bank under such Letter of Credit by 4:00 p.m., New York time on the date of such
notice.

(f) If the applicable Borrower fails to make the payment required by
Section 2.6(e), the Administrative Agent shall notify the Banks by telephone
(promptly followed in writing) or telecopier (the method of notification shall
be at the Administrative Agent’s option) of the unreimbursed amount of such
payment. Each Bank irrevocably and unconditionally agrees (irrespective of the
occurrence of an Event of Default or any other circumstance) that it shall make
available to the Administrative Agent (for the account of the applicable Issuing
Bank) an amount equal to its respective participation in same day funds, at the
Administrative Agent’s Office, not later than the close of business (New York
time) on the date notified by the Administrative Agent. In the event that any
Bank fails to make available to the Administrative Agent the amount of such
Bank’s participation in such Letter of Credit as provided above, the applicable
Issuing Bank (through the Administrative Agent) shall be entitled to recover
such amount on demand from such Bank together with interest thereon, for each
day from the date of such payment until the date such amount is paid to such
Issuing Bank, at the rate per annum equal to the Base Rate plus 1%; provided
that if such failure is solely the result of an administrative error (which
determination shall be made by the Administrative Agent in its sole discretion)
or is solely the result of the Bank receiving notice too late in the day to make
payment to the Administrative Agent on that day, then the interest rate for the
first day of such delay shall be the overnight federal funds rate. Any amount
made available by a Bank to the Administrative Agent as such Bank’s
participation in such Letter of Credit shall constitute a demand loan to the
applicable Borrower bearing interest at a rate per annum equal to (i) from the
date of any payment made by the applicable Issuing Bank through the date ten
days after such payment, the Base Rate, and (ii) thereafter, the Base Rate plus
2%; provided, that if a Bank is prevented from making such demand loans by the
provisions of the United States Bankruptcy Code or otherwise, the amount so paid
to such Issuing Bank by such Bank shall constitute a funding and purchase by it
of a participation in such Letter of Credit disbursement by such Issuing Bank
and all obligations of the applicable Borrower with respect thereto, including
interest thereon to the extent accruing from the date of such purchase. The
Administrative Agent shall promptly pay to the applicable Issuing Bank all funds
paid by the Banks to reimburse such Issuing Bank for the payment made by it
under the Letter of Credit.

(g) The issuance of any supplement, modification, amendment, renewal, or
extension to or of any Letter of Credit shall be treated for the purposes of
Article 8 the same as the issuance of a new Letter of Credit.

(h) If, for any reason, a Bank fails to pay its liability on a Letter of Credit
in accordance with the provisions of Section 2.6(f), then the applicable Issuing
Bank shall be automatically subrogated to the right of such defaulting Bank to
any prepayment, in full, of any

 

23



--------------------------------------------------------------------------------

loan created by virtue of a drawing on such Letter of Credit, or such defaulting
Bank’s right to any reimbursement by the Borrowers with respect to any drawing,
or any other right of such defaulting Bank in connection with or resulting from
the drawing on such Letter of Credit, prior to distribution of any payments
hereunder to the defaulting Bank.

(i) The obligation of the Borrowers to reimburse each Issuing Bank for the
amount of any payment made by such Issuing Bank under any Letter of Credit
issued by it, and the obligations of the Banks under their respective
participations under the Letters of Credit, shall be absolute, unconditional,
and irrevocable and shall not be affected by any of the following circumstances:

(i) any lack of validity or enforceability of the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) any amendment or waiver of or any consent to departure from the Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;

(iii) the existence of any claim, setoff, defense, or other rights which any
Borrower may have at any time against any Bank, any beneficiary of the Letter of
Credit (or any persons or entities for whom any such beneficiary may be acting)
or any other Person, whether in connection with the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto, or any
unrelated transactions;

(iv) any demand, statement, or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared to comply with the terms of the Letter of
Credit;

(v) the solvency or financial responsibility of any party issuing any documents
in connection with a Letter of Credit;

(vi) any failure or delay in notice of shipments or arrival of any property;

(vii) any error in the transmission of any message relating to a Letter of
Credit not caused by such Issuing Bank, or any delay or interruption in any such
message;

(viii) any error, neglect or default of any correspondent of any Bank in
connection with a Letter of Credit;

(ix) any consequence arising from acts of God, war, insurrection, disturbances,
labor disputes, emergency conditions or other causes beyond the control of such
Issuing Bank;

(x) so long as such Issuing Bank in good faith determines that the draft,
contract or document appears to comply with the terms of the Letter of Credit,
the

 

24



--------------------------------------------------------------------------------

form, accuracy, genuineness or legal effect of any contract or document referred
to in any document submitted to such Issuing Bank in connection with a Letter of
Credit; and

(xi) where such Issuing Bank has acted in good faith and without gross
negligence or willful misconduct and observed general banking usage, any other
circumstance whatsoever.

(j) each Issuing Bank shall be entitled to the protection accorded to the
Administrative Agent pursuant to Section 10.6, mutatis mutandis.

(k) As between any Borrower and each Issuing Bank, such Borrower assumes all
risks of the acts and omissions of, or misuse of any Letter of Credit by, the
respective beneficiaries of the Letters of Credit. In furtherance and not in
limitation of the foregoing, no Issuing Bank shall be responsible: (1) for the
validity, genuineness or legal effect of any document submitted by any party in
connection with the issuance of or any drawing under the Letters of Credit, even
if it should in fact prove to be in any or all respects invalid, fraudulent or
forged; (2) for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; (3) for errors in interpretation of
technical terms; (4) for the misapplication by the beneficiary of any Letter of
Credit of the proceeds of any drawing under such Letter of Credit; provided that
none of the events set forth in the foregoing clauses (1) through (4) shall have
been caused by the gross negligence or willful misconduct of such Issuing Bank;
and (5) for any consequences arising from causes beyond the control of such
Issuing Bank. None of the above shall affect, impair, or prevent the vesting of
any of such Issuing Bank’s rights or powers hereunder. In furtherance and
extension and not in limitation of the specific provisions hereinabove set
forth, any action taken or omitted by an Issuing Bank under or in connection
with the Letters of Credit, if taken or omitted in good faith, without gross
negligence or willful misconduct, shall not put such Issuing Bank under any
resulting liability to the Borrowers or the Banks.

(l) No Issuing Bank shall have any obligation whatsoever to make any factual or
legal determinations as to the correctness of any demand or payment under any
Letter of Credit strictly complying with the terms of such Letter of Credit
before such Issuing Bank makes any payment under the Letter of Credit. The
Borrowers and the Banks hereby waive (A) diligence, presentment, demand, protest
or notice of any kind, (B) any requirement that the applicable Issuing Bank
exhaust any right or remedy against the Borrowers, the Administrative Agent, any
other participant in the credit, or any other Person, and (C) any claim or
defense based on any time or other indulgence granted to any Borrower, the
Administrative Agent or any other Person and any right of subrogation to any
rights or remedies of such Issuing Bank in respect of any of the Letters of
Credit or any defense that such Issuing Bank has impaired any such right of
subrogation.

(m) In the event that any payment made by or on behalf of any Borrower pursuant
to or in connection with any Letter of Credit is rescinded or must otherwise be
restored or returned to such Borrower or other relevant party, as applicable,
including as a result of any insolvency, bankruptcy or reorganization or similar
proceedings in respect of such Borrower, the

 

25



--------------------------------------------------------------------------------

obligations of the Banks under this Section 2.6(m) in respect of such rescinded,
restored or returned payment shall be reinstated in full and the Banks shall be
liable to indemnify the applicable Issuing Bank hereunder as fully as if such
payment had never been made. The provision of this Section 2.6(m) shall survive
the payment of the obligations of the Borrowers under the Letters of Credit.

(n) All amounts to be paid to any Issuing Bank by the Banks under this Agreement
shall be paid by the Banks to the Administrative Agent for the account of such
Issuing Bank, without any set-off or counterclaim whatsoever and free and clear
of any without deduction for or on account of any taxes, duties or other charges
whatsoever, and without any liability therefor.

2.7 Administrative Agent’s Right to Assume Funds Available for Advances. Unless
the Administrative Agent shall have been notified by any Bank no later than the
time of the funding by the Administrative Agent of any Loan that such Bank does
not intend to make available to the Administrative Agent such Bank’s Pro Rata
Share of the total amount of such Loan, the Administrative Agent may assume that
such Bank has made such amount available to the Administrative Agent on the date
of the Loan and the Administrative Agent may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount. If the
Administrative Agent has made funds available to any Borrower based on such
assumptions and such corresponding amount is not in fact made available to the
Administrative Agent by such Bank, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Bank, which demand shall
be made in a reasonably prompt manner. If such Bank does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent promptly shall notify the applicable Borrower and such
Borrower shall pay such corresponding amount to the Administrative Agent. The
Administrative Agent also shall be entitled to recover from such Bank interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to such
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to the average overnight federal
funds rate. Nothing herein shall be deemed to relieve any Bank from its
obligation to fulfill its Pro Rata Share of the Commitment or to prejudice any
rights that the Administrative Agent or any Borrower may have against any Bank
as a result of any default by such Bank hereunder.

2.8 Increased Commitments; Additional Banks.

(a) On a single occasion during each year subsequent to the Closing Date, the
Company may, upon at least thirty (30) days’ notice to the Administrative Agent
(which shall promptly provide a copy of such notice to the Banks), propose to
increase the amount of the Commitments in an aggregate minimum amount of
$10,000,000 and an aggregate maximum amount not to exceed $500,000,000 (the
amount of any such increase, the “Increased Commitments”) provided that (i) at
the time of and immediately after giving effect to such Increased Commitments,
the Company maintains at least a Level 4 and (ii) the conditions set forth in
Section 2.8(c) are satisfied. Each Bank party to this Agreement at such time
shall have the right (but no obligation), for a period of fifteen (15) days
following receipt of such notice, to elect by notice to the Company and the
Administrative Agent to increase its Commitment by a

 

26



--------------------------------------------------------------------------------

principal amount which bears the same ratio to the Increased Commitments as its
then Commitment bears to the aggregate Commitments then existing.

(b) If any Bank party to this Agreement shall not elect to increase its
Commitment pursuant to subsection (a) of this Section, the Company may designate
another bank or other banks (which may be, but need not be, one or more of the
existing Banks, but which shall be an Eligible Assignee), which at the time
agree to (i) in the case of any such Bank that is an existing Bank, increase its
Commitment and (ii) in the case of any other such Bank (an “Additional Bank”),
become a party to this Agreement, provided that the Commitment of each
Additional Bank equals or exceeds $10,000,000. The sum of the increases in the
Commitments of the existing Banks pursuant to this subsection (b) plus the
Commitments of the Additional Banks shall not in the aggregate exceed the
unsubscribed amount of the Increased Commitments.

(c) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.8 shall become effective on the date (the “Increase Date”) on which
the Administrative Agent receives an agreement in form and substance
satisfactory to the Administrative Agent signed by the Company, by each
Additional Bank and by each other Bank whose Commitment is to be increased,
setting forth the new Commitments of such Banks and setting forth the agreement
of each Additional Bank to become a party to this Agreement and to be bound by
all the terms and provisions hereof, together with (x) a certificate dated as of
the Increase Date (i) certifying and attaching the resolutions adopted by the
Company approving or consenting to such extension and (ii) certifying that,
before and after giving effect to such extension, (A) the representations and
warranties contained in Article 4 are true and correct in all material respects
on and as of the Increase Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.8, the representations and warranties
contained in Sections 4.5, 4.6 and 4.8 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 7.1, and (B) no Default exists, and (y) such opinions of counsel for
the Company with respect to the Increased Commitments as the Administrative
Agent may reasonably request.

2.9 Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Banks in writing) not earlier than 60 days
and not later than 45 days prior to any anniversary of the Closing Date (each,
an “Extension Date”), request that each Bank extend such Bank’s Maturity Date
for an additional one year from the Maturity Date applicable to such Bank,
provided that the Company shall not request more than two extensions of the
Maturity Date hereunder.

(b) Bank Elections to Extend. Each Bank, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date (the “Notice Date”) that is 20 days prior to such Extension Date,
advise the Administrative Agent whether or not such Bank agrees to such
extension (and each Bank that determines not to so extend its Maturity Date (a
“Non Extending Bank”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Bank that does not so advise the Administrative Agent on or before
the Notice Date shall be deemed to

 

27



--------------------------------------------------------------------------------

be a Non Extending Bank. The election of any Bank to agree to such extension
shall not obligate any other Bank to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Bank’s determination under this Section no later than the
date 15 days prior to the applicable Extension Date (or, if such date is not a
Business Day, on the next preceding Business Day).

(d) Additional Commitment Banks. The Company shall have the right to replace
each Non Extending Bank with, another bank or other banks (which may be, but
need not be, one or more of the existing Banks, but which shall be an Eligible
Assignee), which at the time agree to (i) in the case of any such Bank that is
an existing Bank, increase its Commitment and (ii) in the case of any other such
Bank, become a party to this Agreement (each, an “Additional Commitment Bank”)
as provided in Section 13.9; provided that each of such Additional Commitment
Banks shall enter into an Assignment Agreement pursuant to which such Additional
Commitment Bank shall, effective as of the applicable Extension Date, undertake
a Commitment (and, if any such Additional Commitment Bank is already a Bank, its
Commitment shall be in addition to such Bank’s Commitment hereunder on such
date).

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Banks that have agreed so to extend their Maturity Date (each, an
“Extending Bank”) and the additional Commitments of the Additional Commitment
Banks shall be more than 50% of the aggregate amount of the Commitments in
effect immediately prior to the Extension Date, then, effective as of the
Extension Date, the Maturity Date of each Extending Bank and of each Additional
Commitment Bank shall be extended to the date falling one year after the
Maturity Date then applicable to such Bank (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Bank shall thereupon become a
“Bank” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Company shall deliver to the Administrative Agent a certificate
dated as of the Extension Date (i) certifying and attaching the resolutions
adopted by the Company approving or consenting to such extension and
(ii) certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article 4 are true and correct in
all material respects on and as of the Extension Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.9, the representations and
warranties contained in Sections 4.5, 4.6 and 4.8 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.1, and (B) no Default exists. In addition, on the
Maturity Date of each Non Extending Bank, the Company shall repay all Loans
owing to such Non Extending Bank and outstanding on such date (and pay any
additional amounts required pursuant to Section 3.8(c)) to the extent necessary
to keep outstanding Loans ratable with any revised Pro-Rata Shares of the
respective Banks effective as of such date.

 

28



--------------------------------------------------------------------------------

ARTICLE 3

PAYMENTS AND FEES

3.1 Principal and Interest.

(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Loan from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth herein before and after default,
before and after maturity, before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law, with interest on
overdue interest to bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

(b) Interest accrued on each Base Rate Advance shall be payable quarterly in
arrears on the last day of each March, June, September and December commencing
on the first such date to occur after the Closing Date. Except as otherwise
provided in Section 3.9, the unpaid principal amount of any Base Rate Advance
shall bear interest at a fluctuating rate per annum equal to the Base Rate. Each
change in the interest rate hereunder shall take effect simultaneously with the
corresponding change in the Base Rate. Each change in the Base Rate shall be
effective as of 12:01 a.m., New York time, on the Banking Day on which the
change in the Base Rate is announced, unless otherwise specified in such
announcement, in which case the change shall be effective as so specified.

(c) Interest accrued on each EURO Rate Advance, the Interest Period for which is
three months or less, shall be due and payable on the last day of the applicable
Interest Period. Interest accrued on each other EURO Rate Advance shall be due
and payable on every three month anniversary of the date which is three months
after the date such EURO Rate Advance was made, converted or continued pursuant
to Section 2.5 and on the last day of the Interest Period. Except as otherwise
provided in Section 3.9, (i) the unpaid principal amount of any Eurodollar Rate
Advance shall bear interest at a rate per annum equal to the Eurodollar Rate for
that Eurodollar Rate Advance plus the weighted average of the Daily Margin for
each day during the applicable period and (ii) the unpaid principal amount of
any EURIBOR Rate Advance shall bear interest at a rate per annum equal to the
EURIBOR Rate for that EURIBOR Rate Advance plus the weighted average of the
Daily Margin for each day during the applicable period.

(d) If not sooner paid, the principal amount of each Advance shall be payable to
each Bank on the Maturity Date applicable to such Bank.

(e) If the Administrative Agent notifies the Company at any time that the Dollar
Equivalent of the Total Outstandings exceeds the Commitment, by reason of
fluctuations in exchange rates or otherwise, the Borrowers shall, within two
Business Days after receipt of such notice, prepay Loans in an aggregate amount
sufficient to reduce the Dollar Equivalent thereof as of the date of such
payment to an amount not to exceed the Commitment then in effect.

(f) The Loans may, at any time and from time to time, voluntarily be paid or
prepaid in whole or in part without premium or penalty, except that with respect
to any voluntary prepayment under this subsection, (i) any partial prepayment
shall be in minimum amount of $2,000,000 and €2,000,000 and multiples of
$1,000,000 and €1,000,000, as applicable, in excess

 

29



--------------------------------------------------------------------------------

thereof, (ii) the Administrative Agent shall have received written notice of any
prepayment by (x) 11:00 a.m. (New York time) on the date of prepayment (which
shall be a Banking Day), in the case of a Base Rate Advance, (y) by 1:00 p.m.
(New York time) three (3) Banking Days before the date of prepayment, in the
case of a Eurodollar Rate Advance, and (z) by 9:30 a.m. (London time) three
(3) Banking Days before the date of prepayment, in the case of a EURIBOR Rate
Advance, which notice shall identify the date and amount of the prepayment and
the Loan(s) being prepaid, (iii) each prepayment of principal shall be
accompanied by payment of interest accrued through the date of payment on the
amount of principal paid and (iv) in any event, any payment or prepayment of all
or any part of any EURO Rate Advance on a day other than the last day of the
applicable Interest Period shall be subject to Section 3.8(c).

3.2 Facility Fee. The Company agrees to pay to the Administrative Agent for the
account of each Bank a facility fee on such Bank’s daily average Commitment,
whether used or unused, from the Closing Date in the case of each Bank and from
the effective date specified in the Assignment Agreement pursuant to which it
became a Bank in the case of each other Bank until the Maturity Date applicable
to such Bank, payable quarterly in arrears on the last day of each March, June,
September and December, commencing on December 31, 2007, in an amount equal to
the product of (i) such Bank’s daily average Commitment, whether such Commitment
is used or unused, in effect during the period for which such payment that is to
be made times (ii) the weighted average rate per annum that is derived from the
following rates: (a) a rate of 0.04% per annum with respect to each day during
such period that the ratings with respect to Long-Term Debt were at Level 1,
(b) a rate of 0.045% per annum with respect to each day during such period that
such ratings were at Level 2, (c) a rate of 0.05% per annum with respect to each
day during such period that such ratings were at Level 3, (d) a rate of
0.06% per annum with respect to each day during such period that such ratings
were at Level 4, (e) a rate of 0.08% per annum with respect to each day during
such period that such ratings were at Level 5 and (f) a rate of 0.10% per annum
with respect to each day during such period that such ratings were at Level 6.
If any change in the rating established by S&P or Moody’s with respect to
Long-Term Debt shall result in a change in the Level, the change in the facility
fee shall be effective as of the date on which such rating change is publicly
announced. If the ratings established by S&P or Moody’s with respect to
Long-Term Debt are unavailable for any reason for any day, then the applicable
Level for purposes of calculating the facility fee for such day shall be deemed
to be Level 6 (or, if the Majority Banks consent in writing, such other Level as
may be reasonably determined by the Majority Banks from a rating with respect to
Long-Term Debt for such day established by another rating agency reasonably
acceptable to the Majority Banks).

3.3 Arranger Fees and Agency Fees. On the Closing Date, the Company shall pay to
the Arrangers fees in the amounts agreed upon by a letter agreement dated
October 5, 2007 among the Company and the Arrangers. Such fees are for the sole
account of the Arrangers and are fully earned upon receipt and non-refundable.
The Company shall pay to the Administrative Agent, agency fees in the amounts
agreed upon by letter agreements dated October 5, 2007 between the Company and
Citigroup Global Markets Inc. Such agency fees shall be payable quarterly in
advance as set forth in such letter agreements. The agency fees are for the sole
account of the Administrative Agent and are fully earned upon receipt and
non-refundable; provided, however that in the event the facilities hereunder are
terminated, the agency fees deemed earned shall be pro rated over the number of
days from the last quarterly date on which the agency fees were paid to the
termination date of the facilities.

 

30



--------------------------------------------------------------------------------

3.4 LC Issuance Fee. The Company shall pay, on the last day of each Fiscal
Quarter, a LC Issuance Fee to the Administrative Agent for the account of each
Issuing Bank, in the amounts agreed upon in writing between the Company and such
Issuing Bank. The LC Issuance Fees are for the sole account of the applicable
Issuing Bank and are fully earned upon receipt and non-refundable.

3.5 LC Reimbursement Fee. The Company shall pay, on the last day of each Fiscal
Quarter, a LC Reimbursement Fee to the Administrative Agent, for the pro rata
benefit of the Banks in accordance with their respective Pro Rata Shares of the
Commitment, in an amount equal to the average daily face amount of Letters of
Credit outstanding during such Fiscal Quarter times the weighted average of the
Daily Margin for EURO Rate Advances (as if the Utilization Ratio were greater
than 0.50:1.00) for each day during such period.

3.6 LC Drawing Fee. The Company shall pay a drawing fee to each Issuing Bank in
the amount of $250 for each drawing under any Letters of Credit issued by it,
payable on the date of such drawing or promptly upon notice to the Company of
the draw under any Letter of Credit.

3.7 Capital Adequacy. If any Bank (including an Issuing Bank) determines in good
faith that compliance with any Law or regulation or with any guideline or
request (excluding any published as of the date hereof or currently scheduled to
take effect) from any central bank or other Governmental Agency (whether or not
having the force of Law), in each case adopted or effective after the date
hereof has or would have the effect of reducing the rate of return on the
capital of such Bank or any corporation controlling such Bank as a consequence
of, or with reference to, such Bank’s Pro Rata Share of any portion of the
Commitment or its making or maintaining of Advances, or its issuance of any
Letter of Credit, below the rate which such Bank or such other corporation could
have achieved but for such compliance (taking into account the policies of such
Bank or corporation with regard to capital), then the Company shall from time to
time, upon demand by such Bank (with a copy of such demand to the Administrative
Agent), immediately pay to such Bank additional amounts sufficient to compensate
such Bank or other corporation for such reduction. A certificate as to such
amounts, setting forth in reasonable detail the basis for such calculations,
submitted to the Company and the Administrative Agent by such Bank, shall be
conclusive and binding for all purposes, absent manifest error. Each Bank agrees
promptly to notify the Company and the Administrative Agent of any circumstances
that would cause the Company to pay additional amounts pursuant to this
Section 3.7. If any Bank shall have been compensated pursuant to this
Section 3.7, the Company shall have the right, upon 30 days prior notice to the
Administrative Agent, with the assistance (but not the obligation) of the
Administrative Agent, to seek a substitute bank or banks (which may be one or
more of the Banks) satisfactory to the Company, the Administrative Agent and
each Issuing Bank to assume the Commitment of such Bank and to purchase the
Notes of such Bank and all amounts owing to such Bank in respect of Advances and
Letters of Credit under this Agreement pursuant to Section 13.9.

3.8 Increased Costs.

(a) If, after the date hereof, by reason of (i) the adoption of any Law by any
Governmental Agency, central branch or comparable authority with respect to
activities in the

 

31



--------------------------------------------------------------------------------

Eurocurrency Market, or (ii) any change in the interpretation or administration
of any existing Law by any Governmental Agency, central bank or comparable
authority charged with the interpretation or administration thereof, or
(iii) compliance by any Bank or its Eurocurrency Lending Office or any Issuing
Bank with any request or directive (whether or not having the force of Law) of
any such Governmental Agency, central bank or comparable authority, or (iv) the
existence or occurrence of circumstances affecting the Eurocurrency Market
generally that are beyond the reasonable control of the Banks:

(1) (A) any reserve (including, without limitation, any reserve imposed by the
Board of Governors of the Federal Reserve System), special deposit or similar
requirements shall be imposed, modified or deemed applicable against assets of,
deposits with or for the account of, or credit extended by, any Bank or its
Eurocurrency Lending Office or any Issuing Bank; or

(B) any Bank or its Eurocurrency Lending Office or the Eurocurrency Market or
any Issuing Bank shall have imposed on it any other condition affecting any
Advance, any of its Notes, its obligation to make Advances or this Agreement, or
its obligation to make or maintain Letters of Credit hereunder, or any of the
same shall otherwise be adversely affected;

and the result of any of the foregoing, as determined by such Bank, increases
the cost to such Bank or its Eurocurrency Lending Office of making or
maintaining any Advance or in respect of any Advance, any of its Notes or its
obligation to make Advances or the issuance or maintenance of any Letter of
Credit or reduces the amount of any sum received or receivable by such Bank or
its Eurocurrency Lending Office with respect to any Advance, any of its Notes or
its obligation to make Advances (assuming such Bank’s Eurocurrency Lending
Office had funded 100% of its EURO Rate Advance in the Eurocurrency Market) or
in respect of Letters of Credit or its participation therein, then, upon demand
by such Bank or such Issuing Bank (with a copy to the Administrative Agent), the
Company shall pay to such Bank or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Bank or such Issuing Bank,
as the case may be, for such increased cost or reduction. A statement of any
Bank or such Issuing Bank claiming compensation under this subsection and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. Each Bank and each Issuing Bank
agree to endeavor promptly to notify the Company of any event of which it has
actual knowledge (and, in any event, within 90 days from the date on which it
obtained such knowledge), occurring after the Closing Date, which will entitle
such Bank or such Issuing Bank to compensation pursuant to this Section, and
agrees to designate a different Eurocurrency Lending Office if such designation
will avoid the need for or reduce the amount of such compensation and will not,
in the judgment of such Bank or such Issuing Bank, otherwise be disadvantageous
to such Bank or such Issuing Bank. If any Bank claims compensation under this
Section, the Company may at any time, upon at least four (4) Banking Days’ prior
notice to the Administrative Agent and Banks and upon payment in full of the
amounts provided for in this Section through the date of such payment plus any
fee required by Section 3.8(c), pay in full all Advances or request that all
EURO Rate Advances be converted to Base Rate Advances or all Base Rate Advances
be converted

 

32



--------------------------------------------------------------------------------

to EURO Rate Advances. If any Bank shall have been compensated pursuant to this
Section 3.8(a), the Company shall have the right, upon 30 days prior notice to
the Administrative Agent, with the assistance (but not the obligation) of the
Administrative Agent, to seek a substitute bank or banks (which may be one or
more of the Banks) satisfactory to the Company, the Administrative Agent and
each Issuing Bank to assume the Commitment of such Bank and to purchase the
Notes of such Bank and all amounts owing to such Bank in respect of Advances and
Letters of Credit under this Agreement pursuant to Section 13.9.

(2) If any Bank shall have reasonably determined that it shall be unlawful for
such Bank or its Eurocurrency Lending Office to make, maintain or fund its
portion of any EURO Rate Advance, or the authority of such Bank to purchase or
sell, or to take deposits of, Dollars or Euros in the Eurocurrency Market, or to
determine or charge interest rates based upon the Eurodollar Rate or EURIBOR
Rate has become unlawful, then such Bank shall so notify the Administrative
Agent and the other Banks, and such Bank’s obligation to make EURO Rate Advances
shall be suspended for the duration of such illegality and the Administrative
Agent forthwith shall give notice thereof to the Company and such Bank shall
make a Base Rate Advance as part of any successive EURO Rate Advance. Upon
receipt of such notice, the outstanding principal amount of all EURO Rate
Advances made by such Bank, together with accrued interest thereon,
automatically shall be converted to Base Rate Advances with Interest Periods
corresponding to the EURO Rate Advances of which such EURO Rate Advances were a
part and, if, on the date of any such conversion, any such EURO Rate Advance is
an Alternative Currency Loan, it shall be redenominated into a Dollar Loan in a
principal amount equal to the Dollar Equivalent of the amount of such
Alternative Currency Loan on either (A) the last day of the Interest Period(s)
applicable to such EURO Rate Advances if the affected Bank may lawfully continue
to maintain and fund such EURO Rate Advances to such day(s) or (B) immediately
if the affected Bank may not lawfully continue to fund and maintain such EURO
Rate Advances to such day(s), provided that in such event the conversion shall
not be subject to payment of a fee under Section 3.8(c).

(b) If, with respect to any proposed EURO Rate Advance:

(i) the Reference Banks reasonably determine that, by reason of circumstances
affecting the Eurocurrency Market generally that are beyond the reasonable
control of the Banks, deposits in Dollars or Euros (in the applicable amounts)
are not being offered to each of the Banks in the Eurocurrency Market for the
applicable Interest Period; or

(ii) the Reference Banks advise the Administrative Agent that the Eurodollar
Rate or EURIBOR Rate, as the case may be, as determined by the Administrative
Agent (1) does not represent the effective pricing to such Banks for deposits in
Dollars or Euros, as the case may be, in the Eurocurrency Market in the relevant
amount for the applicable Interest Period, or (2) will not adequately and fairly
reflect the cost to such Banks of making the applicable EURO Rate Advances;

 

33



--------------------------------------------------------------------------------

then the Administrative Agent forthwith shall give notice thereof to the Company
and the Banks, whereupon until the Administrative Agent notifies the Company
that the circumstances giving rise to such suspension no longer exist, the
obligation of the Banks to make any future EURO Rate Advances shall be
suspended. If at the time of such notice there is then pending a Request for
Loan that specifies a EURO Rate Advance, such Request for Loan shall be deemed
to specify a Base Rate Advance in Dollars.

(c) The Company shall compensate each Bank for any loss sustained by that Bank
in connection with the liquidation or re-employment of funds, excluding any loss
of margin, and, without duplication, all actual out-of-pocket expenses
(excluding allocations of any expense internal to such Bank) reasonably
attributable thereto that such Bank may sustain: (i) if for any reason (other
than a default by that Bank) a borrowing of any EURO Rate Advance does not occur
on a date or in the amount specified therefor in a Request for Loan or a
telephonic request for loan or a Conversion to or continuation of any EURO Rate
Advance does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephone request for Conversion or continuation;
(ii) if any prepayment or other principal payment or any conversion (other than
as a result of a conversion required under Section 3.8(a)(2)) of any of its EURO
Rate Advances occurs on a date prior to the last day of an Interest Period
applicable to that Loan, or (iii) if any prepayment of any of its EURO Rate
Advances is not made on any date specified in a notice of prepayment given by
the Company. Each Bank’s determination of any amount payable under this
Section 3.8(c) shall be conclusive in the absence of manifest error. Each Bank
shall submit an invoice to the Administrative Agent of the amount payable by the
Company under this Section 3.8(c) setting forth in reasonable detail the basis
for such amount and the Administrative Agent shall notify the Company of such
amount. The Company shall pay such amount to the Administrative Agent for the
account of the relevant Bank, and the Administrative Agent shall promptly pay
each relevant Bank the portion of the amount owed to it.

(d) Anything in this Agreement to the contrary notwithstanding, to the extent
any notice under Section 3.7, 3.8 or 3.12 is given by any Bank more than 180
days after such Bank has knowledge (or should have had knowledge) of the
occurrence of the event (or, in the case of a claim under Section 3.12, of the
amount of such claim) giving rise to the additional cost, reduction in amounts,
loss, tax or other additional amounts described in such Section 3.7, 3.8 or 3.12
, as the case may be, such Bank shall not be entitled to compensation under such
Section for any such amounts incurred or accruing prior to the giving of such
notice.

3.9 Default Rate. Upon the occurrence and during the continuation of any Event
of Default under Section 9.1(a) or (b), the outstanding principal amount of all
Advances and, to the extent permitted by applicable law, any interest payments
thereon not paid when due and any fees and other amounts then due and payable
hereunder, shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to 2% in excess of the interest rate otherwise payable
under this Agreement with respect to the applicable Advances (or, in the case of
any such fees and other amounts, at a rate which is 2% per annum in excess of
the interest rate otherwise payable under this Agreement for Base Rate
Advances), to the fullest extent permitted by applicable Laws; provided that, in
the case of EURO Rate Advances, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective such EURO
Rate Advances shall thereupon become Base Rate Advances and shall thereafter
bear interest payable upon demand at a rate which is 2% per annum in excess of
the interest rate otherwise

 

34



--------------------------------------------------------------------------------

payable under this Agreement for Base Rate Advances. Accrued and unpaid interest
on past due amounts (including, without limitation, interest on past due
interest) shall be compounded daily and shall be payable on demand, to the
fullest extent permitted by applicable Laws.

3.10 Computation of Interest and Fees. Computation of interest on Base Rate
Advances when the Base Rate is calculated by reference to Citibank’s base
commercial lending rate shall be calculated on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. Computation of all fees and
other interest shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed. Any Advance that is repaid on the same day on
which it is made shall bear interest for one day.

3.11 Non-Banking Days. If any payment to be made by a Borrower or any other
party under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day and
the extension of time shall be reflected in computing the amount of such
payment.

3.12 Manner and Treatment of Payments.

(a) Except as set forth in the next sentence, each payment hereunder or on the
Notes or under any other Loan Document in Dollars shall be made to the
Administrative Agent, at the Administrative Agent’s Office, for the account of
each of the appropriate Banks or the applicable Issuing Bank, as the case may
be, in immediately available funds, without any set-off or counterclaim, not
later than 2:00 p.m., New York time, on the day of payment (which must be a
Banking Day). Each Borrower shall make each payment hereunder with respect to
amounts denominated in the Alternative Currency not later than 2:00 p.m. (local
time) (at the Alternative Currency Payment Office) on the day when due in such
currency to the Administrative Agent in same day funds by deposit of such funds
to the Administrative Agent’s account maintained at the Alternative Currency
Payment Office. All payments received after 2:00 p.m., New York time or local
time (as the case may be), on any particular Banking Day, shall be deemed
received on the next succeeding Banking Day. The amount of all payments received
by the Administrative Agent for the account of each Bank or Issuing Bank shall
be promptly paid by the Administrative Agent to the applicable Bank or the
applicable Issuing Bank, as the case may be, in immediately available funds. All
payments of principal and interest shall be made in the currency of the
applicable Advance. All other payments shall be made in Dollars.

(b) Prior to the occurrence of any Event of Default, each payment or prepayment
received by the Administrative Agent on account of any Loan shall be applied:

(i) To the Loans, pro rata in accordance with the aggregate principal amount
thereof owed to each Bank,

(ii) Any mandatory prepayment of Loans shall be applied first to Base Rate
Advances to the full extent thereof before application to EURO Rate Advances as
determined by Administrative Agent, in each case in a manner which minimizes the
amount of any payments required to be made by Company pursuant to
Section 3.8(c).

(c) Each Bank shall use its best efforts to keep a record of Advances made by it
and payments received by it with respect to its Loans and, subject to
Section 10.6(g), such record

 

35



--------------------------------------------------------------------------------

shall be presumptive evidence of the amounts owing. Notwithstanding the
foregoing sentence, no Bank shall be liable to any party for any failure to keep
such a record.

(d) (i) Any and all payments by any Borrower to or for the account of the
Administrative Agent or any Bank under this Agreement or any other Loan Document
and by the Company acting in its capacity as guarantor under Article 11 shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities with respect thereto, excluding, in the
case of the Administrative Agent and each Bank, taxes imposed on or measured by
its overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Administrative Agent or such Bank, as the case may be, is
organized or maintains a lending office and, if the forms provided by a Foreign
Bank pursuant to Section 13.27(a) at the time such Foreign Bank first becomes a
party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Foreign Bank provides new forms certifying that
a lesser rate applies, whereupon withholding tax at such lesser rate only shall
be considered excluded from Taxes for periods governed by such forms (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If any Borrower or the Company acting in its capacity as guarantor
under Article 11 shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to the Administrative Agent
or any Bank, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.12(d)), each of the Administrative Agent and
such Bank receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower or the Company shall make such
deductions, (iii) such Borrower or the Company shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within 30 days after the date of such payment,
such Borrower or the Company shall furnish to the Administrative Agent (which
shall forward the same to such Bank) the original or a certified copy of a
receipt evidencing payment thereof (to the extent available).

(ii) In addition, any Borrower or the Company acting in its capacity as
guarantor under Article 11 agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(iii) If any Borrower or the Company acting in its capacity as guarantor under
Article 11 shall be required to deduct or pay any Taxes or Other Taxes from or
in respect of any sum payable under any Loan Document to the Administrative
Agent or any Bank, such Borrower or the Company shall also pay to the
Administrative Agent or to such Bank, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Bank
specifies is necessary to preserve the after-tax

 

36



--------------------------------------------------------------------------------

yield (after factoring in all taxes, including taxes imposed on or measured by
net income) that the Administrative Agent or such Bank would have received if
such Taxes or Other Taxes had not been imposed.

(iv) Each Borrower and the Company acting in its capacity as guarantor under
Article 11 agrees to indemnify the Administrative Agent and each Bank for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 3.12) paid by the Administrative Agent and such Bank, (ii) amounts
payable under Section 3.12(d)(iii) and (iii) any liability (including additions
to tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Agency. Payment under
this Section 3.12(d)(iv) shall be made within 30 days after the date the Bank or
the Administrative Agent makes a written demand therefor.

(v) If a Borrower or the Company acting in its capacity as guarantor under
Article 11 is required to pay additional amounts to or for the account of any
Bank pursuant to this Section 3.12, then such Bank will change the jurisdiction
of its applicable lending office if, in the judgment of such Bank, such change
(i) will eliminate or reduce any such additional payment that may thereafter
accrue and (ii) is not otherwise disadvantageous to such Bank.

3.13 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Bank to obtain the funds for any Loan or Advance in any particular place or
manner or to constitute a representation by any Bank that it has obtained or
will obtain the funds for any Loan or Advance in any particular place or manner.
Each of the Borrowers agrees that, for the purposes of any determination to be
made under Section 3.8, each Bank shall be deemed to have funded its EURO Rate
Advances with Dollar or Euro deposits, as the case may be, in the London
interbank market.

3.14 Failure to Charge Not Subsequent Waiver. Any decision by any Bank not to
require payment of any interest (including interest arising under Section 3.9),
fee, cost or other amount payable under any Loan Document, or to calculate any
amount payable by a particular method, on any occasion shall in no way limit or
be deemed a waiver of such Bank’s right to require full payment of any interest
(including interest arising under Section 3.9), fee, cost or other amount
payable under any Loan Document, or to calculate an amount payable by another
method, on any other or subsequent occasion.

3.15 Administrative Agent’s Right to Assume Payments Will be Made by Borrower.
Unless the Administrative Agent shall have been notified by a Borrower prior to
the date on which any payment to be made by that Borrower hereunder is due that
such Borrower does not intend to remit such payment, the Administrative Agent
may, in its discretion, assume that such Borrower has remitted such payment when
so due and the Administrative Agent may, in its discretion and in reliance upon
such assumption, make available to each Bank on such payment date an amount
equal to such Bank’s share of such assumed payment. If a Borrower has not in
fact remitted such payment to the Administrative Agent, each Bank shall
forthwith on

 

37



--------------------------------------------------------------------------------

demand repay to the Administrative Agent the amount of such assumed payment made
available to such Bank, together with interest thereon in respect of each day
from and including the date such amount was made available by the Administrative
Agent to such Bank to the date such amount is repaid to the Administrative Agent
at a rate per annum equal to the average overnight federal funds rate.

3.16 Fee Determination Detail. The Administrative Agent, any Issuing Bank and
any Bank, shall provide reasonable detail to the Company regarding the manner in
which the amount of any payment to the Banks, or that Bank, under Article 3 has
been determined.

3.17 Survivability. All of the Company’s obligations under Sections 3.7 and 3.8
shall survive for thirty (30) days following the termination of this Agreement;
provided, however, that such obligations shall not, from and after the
termination of this Agreement, be deemed Obligations for any purpose under the
Loan Documents.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Banks and each other Borrower
represents and warrants to the Banks (with respect to itself only) that:

4.1 Existence and Qualification; Power; Compliance With Laws. Each Borrower is
an organization duly formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation. Each Borrower is duly qualified
to transact business, and is in good standing, in any jurisdiction in which the
conduct of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect. Each Borrower has all requisite corporate power and authority to conduct
its business and to own and lease its Properties. Each Borrower has all
requisite corporate power and authority to execute and deliver each Loan
Document to which it is a party and to perform its Obligations. Each Borrower
has obtained all authorizations, consents, approvals, orders, licenses and
permits from, and has accomplished all filings, registrations and qualifications
with, or obtained exemptions from any of the foregoing from, any Governmental
Agency that are necessary for the transaction of its business, except where the
failure so to comply, file, register, qualify or obtain exemptions does not
constitute a Material Adverse Effect.

4.2 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance of the Loan Documents by
such Borrower have been duly authorized by all necessary corporate action, and
do not:

(a) Require any consent or approval not heretofore obtained of any partner,
director, stockholder, security holder or creditor of such Borrower;

(b) Result in or require the creation or imposition of any Lien upon or with
respect to any Property now owned or leased or hereafter acquired by such
Borrower;

(c) Violate, to the best knowledge of such Borrower, any Requirement of Law
applicable to such Borrower;

 

38



--------------------------------------------------------------------------------

(d) Result (or, with the giving of notice or passage of time or both, would
result) in a breach of or default under, or cause or permit the acceleration of
any obligation owed under any Contractual Obligation to which such Borrower is a
party or by which such Borrower or any of its Property is bound or affected;

except where failure to receive such consent or approval or creation of such
Lien or violation of, or default under, any such Requirement of Law or
Contractual Obligation would not constitute a Material Adverse Effect.

4.3 No Governmental Approvals Required. Subject to the representations of the
Banks contained in Section 13.9, no authorization, consent, approval, order,
license or permit from, or filing, registration or qualification with, any
Governmental Agency is required to authorize or permit under applicable Laws the
execution, delivery and performance of the Loan Documents by such Borrower.

4.4 Subsidiaries. Schedule 4.4 hereto correctly sets forth as of the Closing
Date the names of each Subsidiary of the Company that would constitute a
Significant Subsidiary (“Significant Subsidiary”) under Rule 1-02(w) of
Regulation S-X as adopted by the SEC under the provisions of the Securities Act
of 1933 and the Securities Exchange Act of 1934 as in force on the date of this
Agreement.

4.5 Financial Statements. The Company has made available to the Banks the
audited consolidated financial statements of the Company and its Consolidated
Subsidiaries as of December 31, 2006. Such financial statements (including the
footnotes thereto) fairly present in all material respects the consolidated
financial condition and the consolidated results of operations of the Company as
of such date and for such period in accordance with Generally Accepted
Accounting Principles. Also, the Company has made available the unaudited
condensed consolidated financial statements of the Company and its Consolidated
Subsidiaries as of June 30, 2007 and for the six months then ended (the “interim
financial statements”). The interim financial statements (including the
footnotes thereto) were prepared in accordance with applicable Securities and
Exchange Commission regulations and include all adjustments (consisting of
normal recurring accruals, unless otherwise indicated) the Company considers
necessary for the fair presentation, in all material respects, of the results of
operations for those periods.

4.6 No Other Liabilities; No Material Adverse Effect. As of the Closing Date,
the Company and its Consolidated Subsidiaries do not have any material liability
or material contingent liability not reflected or disclosed in the consolidated
balance sheet or notes thereto described in Section 4.5, other than liabilities
and contingent liabilities: (i) arising in the ordinary course of business
subsequent to December 31, 2006, (ii) described in materials filed with or
furnished to the Securities and Exchange Commission and available to the public,
or (iii) set forth on Schedule 4.8. Except for matters described in documents
filed with or furnished to Governmental Agencies and available to the public or
in materials delivered to the Banks prior to the Closing Date, there has been no
event or circumstance that constitutes a Material Adverse Effect with respect to
the Company and its Subsidiaries taken as a whole since December 31, 2006.

 

39



--------------------------------------------------------------------------------

4.7 Governmental Regulation. No Borrower is subject to regulation under the
Investment Company Act of 1940.

4.8 Litigation. Except for (a) any matter fully covered (subject to applicable
deductibles and retentions) by insurance for which the insurance carrier has
assumed full responsibility, (b) matters described in documents filed with or
furnished to Governmental Agencies and available to the public or in materials
delivered to the Banks prior to the Closing Date, and (c) matters disclosed on
Schedule 4.8 hereto, there are no actions, suits, proceedings or investigations
pending as to which the Company or any of its Subsidiaries have been served or
have received written notice or, to the best knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries or any
Property of any of them before any Governmental Agency which could reasonably be
expected to constitute a Material Adverse Effect.

4.9 Binding Obligations. Each of the Loan Documents will, when executed and
delivered by such Borrower, constitute the legal, valid and binding obligation
of such Borrower, enforceable against such Borrower in accordance with its
terms, except as enforcement may be limited by Debtor Relief Laws or equitable
principles relating to the granting of specific performance and other equitable
remedies as a matter of judicial discretion.

4.10 No Default. No event has occurred and is continuing that is a Default or
Event of Default.

4.11 Employee Benefit Plans.

(a) The Company and each of its ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan,
except where the failure to be in such compliance or to perform such obligation
would not constitute a Material Adverse Effect.

(b) No ERISA Event that would constitute a Material Adverse Effect has occurred
or is reasonably expected to occur.

(c) Except as set forth on Schedule 4.11(c) and to the extent required under
Section 4980B of the Code, no Employee Benefit Plan maintained by the Company or
any of its Current ERISA Affiliates provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employees of
the Company or any of its Current ERISA Affiliates.

(d) As of the most recent valuation date for any Pension Plan with respect to
which the Company or a Subsidiary has any financial liability (including
potential joint and several liability) in the event any such Pension Plan were
to terminate, the amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), does not exceed $60,000,000.

 

40



--------------------------------------------------------------------------------

4.12 Regulation U. No part of the proceeds of any Advance hereunder will be used
to purchase or carry, or to extend credit to others for the purpose of
purchasing or carrying, any “margin stock” (as such term is defined in
Regulation U) in violation of Regulation U. Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
such “margin stock.”

4.13 Disclosure. All written information heretofore supplied by the Company to
the Administrative Agent for the purposes of this Agreement (either directly or
as documents filed with or furnished to Governmental Agencies and available to
the public) is true and accurate in all material respects on the date as of
which such information is stated. The Company has disclosed to the
Administrative Agent (either directly or as documents filed with or furnished to
Governmental Agencies and available to the public) all facts which could
reasonably be expected to, in the good faith opinion of the Company, materially
and adversely affect (to the extent the Company can reasonably foresee) the
financial condition of the Company and its Subsidiaries, taken as a whole, or
the ability of the Company to perform its obligations under this Agreement.

4.14 Tax Liability. Each of the Company and its Subsidiaries has filed or caused
to be filed all tax returns which are required to have been filed by it, and has
paid or caused to be paid, or made provision for the payment of, all taxes with
respect to the periods, Property or transactions covered by said returns, or
pursuant to any assessment received by the Company or any of its Subsidiaries,
except (a) taxes for which the Company has been fully indemnified, (b) such
taxes, if any, as are being contested in good faith by appropriate proceedings
and as to which adequate reserves have been established and maintained or
(c) where the failure to so file or pay would not reasonably be expected to have
a Material Adverse Effect.

4.15 Environmental Matters. As of the Closing Date, except as set forth in the
Company’s annual report on Form 10-K for the year ended December 31, 2006 to the
Securities and Exchange Commission, or as disclosed in Schedule 4.15 annexed
hereto, (a) the Company and each Subsidiary have complied with all Environmental
Laws, except to the extent that the failure to so comply would not be reasonably
expected to result in a Material Adverse Effect, (b) the Company’s and its
Subsidiaries’ facilities do not manage any hazardous wastes, hazardous
substances, hazardous materials, toxic substances or toxic pollutants in any
manner that would result in a violation of any Environmental Law, except for
violations that would not be reasonably expected to result in a Material Adverse
Effect and (c) the Company is aware of no events, conditions or circumstances
involving environmental pollution or contamination or public or employee health
or safety, in each case applicable to it or its Subsidiaries, that has resulted
or would be reasonably expected to result in a Material Adverse Effect.

ARTICLE 5

AFFIRMATIVE COVENANTS

(OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

So long as any Advance remains unpaid, or any other Obligation (other than
indemnity obligations for which no claim has been made) remains unpaid or
unperformed, or any

 

41



--------------------------------------------------------------------------------

portion of the Commitment remains in force, each Borrower shall, and shall cause
each of its Subsidiaries to, unless the Administrative Agent (acting on the
direction of the Majority Banks) otherwise consents in writing:

5.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon any of them,
upon their respective Property or any part thereof, or upon their respective
income or profits or any part thereof, except that the Company and its
Subsidiaries shall not be required to pay or cause to be paid any tax,
assessment, charge or levy (a) that is not yet past due, or is being contested
in good faith by appropriate proceedings, so long as the relevant entity has
established and maintains adequate reserves for the payment of the same and by
reason of such nonpayment and contest no material item or portion of Property of
the Company and its Subsidiaries, taken as a whole, is in jeopardy of being
seized, levied upon or forfeited or (b) the nonpayment of which in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

5.2 Preservation of Existence. Preserve and maintain their respective existences
in the jurisdiction of their formation and all authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations from any Governmental Agency that are necessary for the
transaction of their respective business, and qualify and remain qualified to
transact business in each jurisdiction in which such qualification is necessary
in view of their respective business or the ownership or leasing of their
respective Properties except where the failure to maintain such preservation or
maintenance of existence, authorizations, rights, franchises, privileges,
consents, approvals, orders, licenses, permits or registration or to do so
qualify would not constitute a Material Adverse Effect and; provided that a
merger permitted under Section 6.2 shall not constitute a violation of this
covenant. Nothing herein contained shall prevent the termination of the business
or corporate existence of any Subsidiary (other than a Borrower) that, in the
judgment of the Company, is no longer necessary or desirable, as long as
immediately after giving effect to any such transaction, no Default shall have
occurred and be continuing.

5.3 Maintenance of Properties. Maintain, preserve and protect all of their
respective depreciable Properties in good order and condition, subject to wear
and tear in the ordinary course of business, and not permit any waste of their
respective Properties, except that any failure to so maintain, preserve or
protect such Properties that does not constitute a Material Adverse Effect shall
not constitute a violation of this covenant.

5.4 Maintenance of Insurance. Maintain liability, casualty and other insurance
(subject to customary deductibles and retentions), with responsible insurance
companies in such amounts and against such risks as is carried by responsible
companies engaged in similar businesses and owning similar assets in the general
areas in which the Company and its Subsidiaries operate; provided that,
notwithstanding the foregoing, the Company may self-insure if reasonable and
consistent with sound business practice.

5.5 Compliance With Laws. Comply with all Requirements of Law noncompliance with
which constitutes a Material Adverse Effect, except that the Company and its
Subsidiaries need not comply with a Requirement of Law then being contested by
any of them in good faith by appropriate proceedings.

 

42



--------------------------------------------------------------------------------

5.6 Visitation. Upon reasonable notice permit the Administrative Agent or
representatives of any Bank at the Administrative Agent’s or such Bank’s expense
to visit any of its major properties, during normal business hours, to inspect
and make abstracts from its financial and accounting records (other than
materials protected by the attorney-client privilege and materials which are
proprietary in nature or which may not be disclosed without violation of a
binding confidentiality obligation), and to discuss its affairs and finances
with its officers and independent public accountants, all at such reasonable
times and as often as may reasonably be requested; provided that so long as no
Default or Event of Default has occurred and is continuing, visitation by
representatives of the Banks shall be limited to not more than one visit in any
calendar year for each Bank.

5.7 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity with Generally
Accepted Accounting Principles, and in material conformity with all applicable
requirements of any Governmental Agency having regulatory jurisdiction over the
Company or any of its Subsidiaries.

5.8 Use of Proceeds. Use the proceeds of Advances only for general corporate
purposes of the Borrowers; provided that proceeds of Advances shall not be used
for any Hostile Acquisition. Use the Letters of Credit only for trade,
commercial and standby letters of credit in the ordinary course of business.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Advance remains unpaid, or any other Obligation (other than
indemnity obligations for which no claim has been made) remains unpaid or
unperformed, or any portion of the Commitment remains in force, the Company
shall not, and shall not permit any of its Subsidiaries to, unless the
Administrative Agent (acting on the direction of the Majority Banks) otherwise
consents in writing:

6.1 Change in Nature of Business. Make any material change in the nature of the
business of the Company and its Subsidiaries, taken as a whole, as at present
conducted.

6.2 Mergers. Merge, consolidate or amalgamate with or into any Person, or convey
substantially all of its Properties and assets to another Person, unless each of
the following conditions are met:

(a) no Default or Event of Default exists or would exist immediately following
the consummation of such merger, consolidation, amalgamation or conveyance;

(b) in a merger, consolidation or amalgamation of the Company with another
Person or Persons, the Company is the surviving entity; and

(c) in the case of a conveyance of Properties and assets, the Properties and
assets conveyed do not consist of substantially all of the Properties and assets
of the Company and its Subsidiaries taken as a whole.

 

43



--------------------------------------------------------------------------------

6.3 Liens; Sales and Leasebacks. Create, incur, assume or suffer to exist any
Lien of any nature upon or with respect to any of their respective Properties,
whether now owned or hereafter acquired, or engage in any sale and leaseback
transaction with respect to its Property, except:

(a) Permitted Encumbrances;

(b) Liens in favor of the Administrative Agent or the Banks under the Loan
Documents;

(c) Liens existing on the date hereof and listed on Schedule 6.3 and Liens on
the same Property which secure Indebtedness which replaces or refinances the
Indebtedness (or commitment) originally secured by those Liens; provided that
the obligations secured thereby are not increased;

(d) pre-existing Liens on assets acquired by the Company or any of its
Subsidiaries after the Closing Date; and

(e) Liens securing Indebtedness or obligations (including sale and leaseback
transactions to which the Company or any Subsidiary is a party as vendor and
lessee) incurred after the date hereof the outstanding amount of which
Indebtedness or obligation does not in the aggregate exceed 35% of Consolidated
Net Worth (measured as of the last day of the most recently ended Fiscal
Quarter).

6.4 Transactions with Affiliates. Enter into any transaction of any kind which
is material to the Company and its Subsidiaries taken as a whole with any
Affiliate of the Company other than (a) transactions between or among the
Company and its Subsidiaries or between or among its Subsidiaries; provided
that, for the purposes of this section, the term “Subsidiary” shall include any
partnership and joint venture that is excluded from the definition of the term
“Subsidiary” but as to which the Company or Subsidiary owns 50% or more of the
ownership interests, (b) transactions on terms at least as favorable to the
Company or its Subsidiaries as would be the case in an arm’s-length transaction
between unrelated parties of equal bargaining power, and (c) transactions
approved by a majority of the disinterested members of the Board of Directors of
Company or the applicable Subsidiary.

6.5 Subsidiary Indebtedness. Permit Indebtedness of the Company’s Subsidiaries
(other than under this Agreement) at any time to exceed in the aggregate 35% of
Consolidated Net Worth (measured as of the last day of the most recently ended
Fiscal Quarter).

ARTICLE 7

INFORMATION AND REPORTING REQUIREMENTS

7.1 Financial and Business Information. So long as any Advance remains unpaid,
or any other Obligation (other than indemnity obligations for which no claim has
been made) remains unpaid or unperformed, or any portion of the Commitment
remains in force, the Company shall, unless the Administrative Agent (with the
approval of the Majority Banks) otherwise consents in writing, deliver to the
Banks and the Administrative Agent, at the Company’s sole expense:

 

44



--------------------------------------------------------------------------------

(a) As soon as practicable, and in any event within 45 days after the end of
each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal Year),
(i) the consolidated balance sheets of the Company and its Subsidiaries as at
the end of such Fiscal Quarter, (ii) consolidated statements of income and
(iii) consolidated statements of cash flow, in each case described in clauses
(ii) and (iii) of the Company and its Subsidiaries for such Fiscal Quarter and
for the portion of the Fiscal Year ended with such Fiscal Quarter, all in
reasonable detail. Such financial statements shall be certified by a Senior
Officer of the Company as fairly presenting the financial condition, results of
operations and changes in financial position of the Company and its Subsidiaries
in accordance with Generally Accepted Accounting Principles (other than any
requirement for footnote disclosures), as at such date and for such periods,
subject only to normal year-end accruals and audit adjustments;

(b) As soon as practicable, and in any event within 90 days after the end of
each Fiscal Year, (i) the consolidated balance sheets of the Company and its
Subsidiaries as at the end of such Fiscal Year, (ii) consolidated statements of
income of the Company and its Subsidiaries for such Fiscal Year and
(iii) consolidated statements of cash flow of the Company and its Subsidiaries
for such Fiscal Year, all in reasonable detail. Such financial statements shall
be prepared in accordance with Generally Accepted Accounting Principles, and
such consolidated balance sheet and consolidated statements shall be accompanied
by a report and opinion of Ernst & Young or other independent public accountants
of recognized national standing selected by the Company, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards as at such date;

(c) Promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the shareholders
of the Company generally, and copies of all annual, regular, periodic, current
and special reports and registration statements which the Company or a
Subsidiary of the Company may file or be required to file under Sections 13 or
15(d) of the Securities Exchange Act of 1934;

(d) Promptly, and in any event within five (5) Banking Days after a Senior
Officer of the Company obtains actual knowledge of the existence of any
condition or event which constitutes a Default or Event of Default, written
notice specifying the nature and period of existence thereof and specifying what
action the Company or any of its Subsidiaries is taking or proposes to take with
respect thereto;

(e) Promptly upon becoming aware of the occurrence of or forthcoming occurrence
of any ERISA Event defined in clauses (i) through (vii) or (xi) of the
definition thereof involving Title IV or ERISA that could reasonably be expected
to result in material liability to the Company or its Subsidiaries or any ERISA
Event that could reasonably be expected to result in a Material Adverse Effect,
a written notice specifying the nature thereof, what action the Company or any
of its ERISA Affiliates has taken, is taking or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto;

(f) With reasonable promptness, copies of (a) each Schedule B (Actuarial
Information) to the annual report, if any (Form 5500 Series), filed by the
Company or any of its Current ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan;

 

45



--------------------------------------------------------------------------------

(b) all notices received by the Company or any of its Current ERISA Affiliates
from the sponsor of a Multiemployer Plan to which a Current ERISA Affiliate
contributes concerning an ERISA Event defined in clauses (i) through (vii) or
(xi) of the definition thereof; and (c) such other documents or governmental
reports or filings relating to any Employee Benefit Plan as the Administrative
Agent shall reasonably request; and

(g) Such other material information related to any Borrower’s ability to meet
its Obligations hereunder as from time to time may be reasonably requested by
the Administrative Agent or the Majority Banks.

Documents required to be delivered pursuant to Section 7.1 (to the extent any
such documents are included in materials otherwise filed with or furnished to
the Securities and Exchange Commission and available to the public may be
delivered electronically and if so delivered, shall be deemed to have been
delivered for all purposes of this Agreement on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 13.7; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website (including, without
limitation, the EDGAR System), if any, to which each Bank and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) the Company shall
deliver paper copies of any such document to the Administrative Agent or any
Bank that requests the Company to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Bank and (ii) the Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Bank of the posting of any
such documents. Notwithstanding anything contained herein, in every instance the
Company shall be required to provide paper copies of the Compliance Certificates
required by Section 7.2 to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Bank shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

7.2 Compliance Certificates. So long as any Advance remains unpaid, or any other
Obligation (other than indemnity obligations for which no claim has been made)
remains unpaid or unperformed, or any portion of the Commitment remains
outstanding, the Company shall, unless the Majority Banks otherwise consent,
deliver to the Administrative Agent, at the Company’s sole expense, concurrently
with the financial statements required pursuant to Sections 7.1(a) and 7.1(b), a
Compliance Certificate signed by a Senior Officer of the Company, including
calculations as set forth therein.

ARTICLE 8

CONDITIONS

8.1 Conditions to Effectiveness. The Credit Agreement and the Commitments of the
Banks hereunder shall be effective on the date on which each of the following
conditions precedent (unless the Administrative Agent, acting at the direction
of the Banks, otherwise consents in writing) shall have been satisfied:

 

46



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received all of the following, each of
which shall be originals unless otherwise specified, each in form and substance
satisfactory to the Administrative Agent, the Issuing Banks and the Banks:

(1) executed counterparts of this Agreement, sufficient in number for
distribution to the Banks and the Company;

(2) the Notes dated the Closing Date and executed by the Company in favor of
each Bank, each in a principal amount equal to that Bank’s Pro Rata Share of the
Commitment if requested in accordance with Section 2.1(e);

(3) a certified copy of the Certificate of Incorporation of the Company,
together with a good standing certificate from the Secretary of State of the
State of incorporation of the Company and, to the extent generally available, a
certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of such state,
each dated a recent date prior to the Closing Date;

(4) copies of the Company’s Bylaws, certified as of the Closing Date by the
corporate secretary or an assistant secretary of the Company;

(5) resolutions of the Board of Directors of the Company approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which the Company is a party, certified as of the
Closing Date by the corporate secretary or an assistant secretary of the Company
as being in full force and effect without modification or amendment;

(6) signature and incumbency certificates of the officers of the Company
executing this Agreement and the other Loan Documents;

(7) the favorable written opinion of David J. Scott, Esq., Senior Vice
President, General Counsel and Secretary to the Company, substantially in the
form of Exhibit D-1, together with copies of any officer’s certificate or
opinion of another counsel or law firm specifically identified and expressly
relied upon by such counsel in its opinion;

(8) the favorable written opinion of Latham & Watkins LLP, counsel to the
Borrowers, substantially in the form of Exhibit D-3;

(9) the favorable written opinion of Shearman & Sterling LLP, counsel to the
Administrative Agent, substantially in the form of Exhibit D-2;

(10) a Certificate of a Senior Officer of the Company certifying that the
conditions specified in Sections 8.1(b), 8.1(c), and 8.1(d) have been satisfied;
and

(11) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.

 

47



--------------------------------------------------------------------------------

(b) The representations and warranties of the Borrowers contained in Article 4
shall be true and correct.

(c) Each Borrower shall be in compliance with all the terms and provisions of
the Loan Documents.

(d) The Company shall have paid to the Arrangers and the Administrative Agent
the fees payable on the date of this Agreement referred to in Section 3.3 and
the fees, costs and expenses referred to in Section 13.3(a).

(e) The Company shall have terminated the commitments of the lenders and repaid
or prepaid all of the obligations under the Credit Agreement dated as of
July 16, 2004 (as amended) among the Company, the lenders parties thereto and
Citibank, as administrative agent, and each of the Banks that is a party to such
credit facility hereby waives, upon execution of this Agreement, any notice
required by said Credit Agreement relating to the termination of commitments
thereunder.

If the Closing Date has not occurred on or before November 2, 2007, no Bank
shall have any obligation to make any Advances and no Issuing Bank shall have
any obligation to issue any Letter of Credit under this Agreement.

8.2 Any Advance and Any Letter of Credit. The obligation of each Bank to make
any Advance (including the initial Advance), and the obligation of each Issuing
Bank to issue, amend or extend any Letter of Credit (including the initial
Letter of Credit), is subject to the following conditions precedent (unless the
Administrative Agent, acting at the direction of the Majority Banks, otherwise
consents in writing):

(a) except as disclosed by the Company and approved in writing by the
Administrative Agent, acting at the direction of the Majority Banks, the
representations and warranties contained in Article 4, other than Sections 4.4,
4.6 and 4.8, shall be true and correct in all material respects on and as of the
date of the Advance or the issuance, amendment or extension of the Letter of
Credit, as the case may be, as though made on that date (except to the extent
such representations and warranties specifically relate to an earlier date in
which case they shall be true and correct in all material respects as of such
earlier date) and no state of facts constituting a Default or an Event of
Default shall have occurred and be continuing; and

(b) the Administrative Agent shall have timely received a Request for Loan in
compliance with Article 2 (or telephonic request for loan referred to in the
second sentence of Section 2.1(b), if applicable) or Request for Letter of
Credit in compliance with Article 2, if applicable.

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

9.1 Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an “Event of Default”:

 

48



--------------------------------------------------------------------------------

(a) Any Borrower fails to pay any principal of any of the Loans, or any portion
thereof, on the date when due; or

(b) Any Borrower (i) fails to pay any interest on any of the Loans, or any
portion thereof, or (ii) fails to pay any other fee or amount payable to the
Administrative Agent, the Banks or the Issuing Banks under any Loan Document, or
any portion thereof, in each case within five (5) Banking Days after demand
therefor; or

(c) Any failure to comply with Section 7.1(d); or

(d) Any Borrower fails to perform or observe any other covenant or agreement
contained in any Loan Document on its part to be performed or observed within
thirty (30) days after the giving of notice by the Administrative Agent or the
Majority Banks of such Default; provided, however, that any failure to observe
any of the covenants contained in Section 6.2 shall constitute an immediate
Event of Default hereunder; provided, further, that any failure to observe any
of the covenants contained in Section 6.3 shall constitute an Event of Default
upon notice from the Administrative Agent (acting on the direction of the
Majority Banks) to the Company; and provided further that any failure to observe
any of the covenants contained in Section 6.5 shall constitute an Event of
Default five (5) Banking Days after knowledge by the Company of such Default
(other than as a result of the giving of notice by the Administrative Agent or
the Majority Banks as hereinafter provided) or, if earlier, the giving of notice
by the Administrative Agent or the Majority Banks of such Default; or

(e) Any representation or warranty made in this Agreement, any Notes, any
Request for Loan, any Agreement to Participate or any Request for Letter of
Credit was incorrect in any material respect when made or reaffirmed; or

(f) The Company or any of its Subsidiaries (i) fails to pay the principal, or
any principal installment, or any interest or fees or any other amount of any
present or future Indebtedness (other than under the Loan Documents) in an
amount in excess of $200,000,000, or any guaranty of present or future
Indebtedness in an aggregate amount in excess of $200,000,000, on its part to be
paid, when due (and after expiration of any stated grace or notice period),
whether at the stated maturity, upon acceleration, by reason of required
prepayment or otherwise or (ii) fails to perform or observe any other material
term, covenant or agreement on its part to be performed or observed, or suffers
any event to occur, and such failure or event continues after the applicable
grace period, if any, and is not waived, in connection with any present or
future Indebtedness in an amount in excess of $200,000,000, or of any guaranty
of present or future Indebtedness in excess of $200,000,000, if as a result of
such failure or sufferance any holder or holders thereof (or an agent or trustee
on its or their behalf) has the right to declare such Indebtedness or guaranty
due before the date on which it otherwise would become due; or

(g) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of the Banks or satisfaction in full of all the
Obligations, ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect which, in any such event in the reasonable opinion of the Majority
Banks, is materially adverse to the interests of the Banks; or any Borrower
denies

 

49



--------------------------------------------------------------------------------

that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind same; or

(h) A judgment against the Company or any of its Subsidiaries is entered for the
payment of money in excess of $200,000,000 (to the extent not adequately covered
by insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) and, absent procurement of a stay of execution, such
judgment remains unstayed, unbonded or unsatisfied for sixty (60) calendar days
after the date of entry of judgment; or

(i) The Company, any Borrower or any other Subsidiary of the Company the
Shareholder’s Equity of which, as shown on the most recent consolidated balance
sheet, equals or exceeds 10% of the Shareholder’s Equity of the Company and its
Consolidated Subsidiaries as shown on such consolidated balance sheet,
institutes or consents to any proceeding under a Debtor Relief Law relating to
it or to all or any substantial part of its Property, or is unable or admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any substantial part of its Property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of that Person
and the appointment continues undischarged or unstayed for sixty (60) calendar
days; or any proceeding under a Debtor Relief Law relating to any such Person or
to all or any part of its Property is instituted without the consent of that
Person and continues undismissed or unstayed for sixty (60) calendar days; or
any judgment, writ, warrant of attachment or execution or similar process is
issued or levied against all or any material part of the Property of any such
Person and is not released, vacated or fully bonded within sixty (60) calendar
days after its issue or levy; or any order for relief shall be entered in
respect of the Company or any Borrower or any such Subsidiary; or

(j) (i) Any Person or two or more Persons acting in concert shall acquire
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) directly or
indirectly, of securities of the Company (or other securities convertible into
such securities) representing 30% or more of the combined voting power of all
securities of the Company entitled to vote in the election of directors, other
than securities having such power only by reason of the happening of a
contingency; or (ii) during any period of up to 12 consecutive months,
commencing before or after the date of this Agreement, individuals who at the
beginning of such 12-month period were directors of the Company, or whose
nomination for election to the Board of Directors of the Company was recommended
or approved by a vote of at least a majority of the directors then still in
office who were directors of the Company on the first day of such period, shall
cease for any reason to constitute a majority of the Board of Directors of the
Company; or (iii) any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement which upon consummation will result in its or their acquisition of,
control over securities of the Company (or other securities convertible into
such securities) representing 30% or more of the combined voting power of all
securities of the Company entitled to vote in the election of directors, other
than securities having such power only by reason of the happening of a
contingency; provided, however, that there shall not be an

 

50



--------------------------------------------------------------------------------

Event of Default pursuant to subsections (i) or (iii) above with respect to any
Persons who on the date hereof meet the requirements set forth in said
subsections (i) or (iii); or

(k) there shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
the Company, a Subsidiary or any of their ERISA Affiliates in excess of
$200,000,000 during the term of this Agreement; or there shall exist an amount
of unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans with respect to which the
Company or a Subsidiary has any financial liability, including potential joint
and several liability in the event any such Pension Plan were to terminate
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities), which exceeds $200,000,000 and
Majority Banks determine that such event could reasonably be expected to have a
Material Adverse Effect.

9.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent, the Issuing Banks or the Banks provided
for elsewhere in this Agreement, or the Loan Documents, or by applicable Law, or
in equity, or otherwise:

(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(i) with respect to any
Borrower:

(1) the commitment to make Advances, Issue Letters of Credit and all other
obligations of the Administrative Agent, the Banks or the Issuing Banks and all
rights of the Borrowers and any other Parties under the Loan Documents shall be
suspended without notice to or demand upon any Borrower, which are expressly
waived by the Borrowers, except, subject to Section 9.2(a)(3), that the Majority
Banks (or all of the Banks to the extent required by Section 13.2) may waive the
Event of Default or, without waiving, determine, upon terms and conditions
satisfactory to the Majority Banks (or all of the Banks, as the case may be), to
reinstate the Commitment and make further Advances and issue additional Letters
of Credit, which waiver or determination shall apply equally to, and shall be
binding upon, all the Banks and the Issuing Banks; and

(2) the Majority Banks may request any Issuing Bank to, and such Issuing Bank
thereupon shall, demand immediate deposit by the Borrowers into an account
designated by the applicable Issuing Bank of Cash in an amount equal to the
aggregate effective face amount of all outstanding Letters of Credit issued by
it; and

(3) the Majority Banks may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Commitment and declare, by
notice to the Borrowers, all or any part of the unpaid principal of all Loans,
all interest accrued and unpaid thereon and all other amounts payable under the
Loan Documents to be forthwith due and payable, whereupon the same shall become
and be forthwith due and payable, without protest, presentment, notice of
dishonor, demand or further notice of any kind, all of which are expressly
waived by the Borrowers.

 

51



--------------------------------------------------------------------------------

(b) Upon the occurrence of any Event of Default described in Section 9.1(i) with
respect to any Borrower:

(1) the commitment to make Advances, issue Letters of Credit and all other
obligations of the Administrative Agent or the Banks and all rights of the
Borrowers and any other Parties under the Loan Documents shall terminate without
notice to or demand upon any Borrower, which are expressly waived by the
Borrowers; and

(2) an amount equal to the aggregate effective face amount of all outstanding
Letters of Credit issued by an Issuing Bank shall be forthwith due and payable
to such Issuing Bank, without protest, presentment, notice of dishonor, demand
or further notice of any kind, all of which are waived by the Borrowers; and

(3) the unpaid principal of all Loans, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by the Borrowers.

(c) Upon the occurrence of any Event of Default, subject to clause (d) below,
the Banks and the Administrative Agent, or any of them, without notice to or
demand upon any Borrower, which are expressly waived by the Borrowers, may
proceed to protect, exercise and enforce their rights and remedies under the
Loan Documents against the Borrowers and any other party and such other rights
and remedies as are provided by Law or equity.

(d) The order and manner in which the Banks’ rights and remedies are to be
exercised shall be determined by the Majority Banks in their sole discretion,
and all payments received by the Administrative Agent and the Banks, or any of
them, shall be applied first to the costs and expenses (including attorneys’
fees and disbursements covered by Section 13.3) of the Administrative Agent,
acting as Administrative Agent, and of the Banks (to the extent covered by
Section 13.3), and thereafter paid pro rata to the Banks in the same proportions
that the aggregate Obligations owed to each Bank under the Loan Documents bear
to the aggregate Obligations owed under the Loan Documents to all the Banks,
without priority or preference among the Banks. Regardless of how each Bank may
treat payments for the purpose of its own accounting, for the purpose of
computing the Borrowers’ Obligations hereunder and under the Notes, payments
shall be applied first, to the costs and expenses of the Administrative Agent,
acting as Administrative Agent, and the Banks, as set forth above, second, to
the payment of accrued and unpaid interest due under any Loan Documents to and
including the date of such application (ratably, and without duplication,
according to the accrued and unpaid interest due under each of the Loan
Documents), and third, to the payment of all other amounts (including principal
and fees) then owing to the Administrative Agent or the Banks under the Loan
Documents. No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of the Banks hereunder or thereunder or at law or in equity.

 

52



--------------------------------------------------------------------------------

(e) Upon the occurrence of an Event of Default resulting from or resulting in
the default by the Company in the repayment of its EURO Rate Advances when
required by the terms of this Agreement, the Company shall compensate each Bank
in accordance with Section 3.8(c).

Any amounts described in Section 9.2(a) and Section 9.2(b) above, when received
by the applicable Issuing Bank, shall be held by such Issuing Bank in a
collateral account, which shall be established and maintained by such Issuing
Bank and shall be under its sole dominion and control, as collateral security
for the payment of all Obligations and applied as set forth below. If such
collateral is provided pursuant hereto, the applicable Issuing Bank, for the
benefit of the Banks, shall have a security interest in such collateral account
and all amounts at any time held in or acquired in connection with such
collateral account, together with all proceeds thereof. Upon any drawing under
any outstanding Letter of Credit, the applicable Issuing Bank shall apply any
amount in the collateral account to reimburse such Issuing Bank for the amount
of such drawing. In the event of cancellation or expiration of any Letter of
Credit, or in the event of any reduction in the maximum amount available under
such Letter of Credit, the applicable Issuing Bank shall apply the excess of any
amount then on deposit in the collateral account over the maximum available
amount that may at any time be drawn under all Letters of Credit immediately
after such cancellation, expiration or reduction as provided in Section 9.2(d).

ARTICLE 10

THE ADMINISTRATIVE AGENT

10.1 Appointment and Authorization. Each Bank and each Issuing Bank hereby
irrevocably appoints and authorizes the Administrative Agent and its Affiliates
to take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms thereof
or are reasonably incidental, as determined by it, thereto. This appointment and
authorization is intended solely for the purpose of facilitating the servicing
of the Advances and does not constitute appointment of the Administrative Agent
as trustee for any Bank or any Issuing Bank or as representative of any Bank or
any Issuing Bank for any other purpose and, except as specifically set forth in
the Loan Documents to the contrary, the Administrative Agent shall take such
action and exercise such powers only in an administrative and ministerial
capacity. The Administrative Agent is the agent of the Banks and the Issuing
Banks only and does not assume any agency relationship with any Borrower,
express or implied.

10.2 Administrative Agent and Affiliates. The Administrative Agent and its
Affiliates (and each successor Administrative Agent) have the same rights and
powers under the Loan Documents as any other Bank and may exercise the same as
though it were not the Administrative Agent to the extent either the
Administrative Agent or an Affiliate has executed this Agreement as a Bank or
has executed an Assignment Agreement as Assignee. The Administrative Agent and
its Affiliates (and each successor Administrative Agent) may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with any Borrower, any Subsidiary
thereof, or any Affiliate of the Company or any Subsidiary thereof, without any
duty to account therefor to the Banks. The Banks acknowledge that, pursuant to
such activities, the Administrative Agent or its Affiliates may receive

 

53



--------------------------------------------------------------------------------

information regarding the Borrowers, the Company or their respective Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Borrowers, the Company or such Affiliates) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. CUSA (and each successor Administrative Agent) need not
account to any Bank for any monies received by it for reimbursement of its costs
and expenses as Administrative Agent hereunder, or for any monies received by it
or any Affiliate in its capacity as a Bank hereunder. The Administrative Agent
shall not be deemed to hold a fiduciary relationship with any Bank and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent.

10.3 Proportionate Interest of the Banks in any Collateral. The Administrative
Agent, on behalf of all the Banks, shall hold in accordance with the Loan
Documents all items of any collateral or interests therein received or held by
the Administrative Agent. Subject to the Administrative Agent’s and the Banks’
rights to reimbursement for their costs and expenses hereunder (including
attorneys’ fees and disbursements and other professional services) and subject
to the application of payments in accordance with Section 9.2(d), each Bank
shall have an interest in any collateral or interests therein in the same
proportions that the aggregate Obligations owed such Bank under the Loan
Documents bear to the aggregate Obligations owed under the Loan Documents to all
the Banks, without priority or preference among the Banks.

10.4 Banks’ Credit Decisions; Disclosure of Information by the Administrative
Agent. Each Bank agrees that it has, independently and without reliance upon
either Arranger, the Administrative Agent, the Syndication Agent, any other Bank
or the directors, officers, agents, employees, attorneys or Affiliates of either
Arranger, the Administrative Agent, the Syndication Agent or of any other Bank,
and instead in reliance upon information supplied to it by or on behalf of the
Borrowers and upon such other information as it has deemed appropriate, made its
own independent credit analysis and decision to enter into this Agreement. Each
Bank also agrees that it shall, independently and without reliance upon either
Arranger, the Administrative Agent, the Syndication Agent, any other Bank or the
directors, officers, agents, employees, attorneys or Affiliates of either
Arranger, the Administrative Agent, the Syndication Agent, or of any other Bank,
continue to make its own independent credit analyses and decisions in acting or
not acting under the Loan Documents. Except for notices, reports and other
documents expressly required to be furnished to the Banks by the Administrative
Agent herein, none of the Arrangers, the Administrative Agent, the Syndication
Agent, any other Bank or the directors, officers, agents, employees, attorneys
or Affiliates of such Person shall have any duty or responsibility to provide
any Bank with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or the Company or any of their respective
Affiliates which may come into the possession of any such Person.

10.5 Action by the Administrative Agent.

(a) The Administrative Agent may assume that no Default has occurred and is
continuing, unless the Administrative Agent has failed to receive any payment
due from any Borrower hereunder within the time required under Section 9.1(a) or
Section 9.1(b), or the

 

54



--------------------------------------------------------------------------------

Administrative Agent has received notice from the Company stating the nature of
the Default or has received notice from a Bank stating the nature of the Default
and that such Bank considers the Default to have occurred and to be continuing.

(b) The Administrative Agent has only those obligations under the Loan Documents
as are expressly set forth therein.

(c) Except for any obligation expressly set forth in the Loan Documents and as
long as the Administrative Agent may assume that no Event of Default has
occurred and is continuing, the Administrative Agent may, but shall not be
required to, exercise its discretion to act or not act, except that the
Administrative Agent shall be required to act or not act upon the instructions
of the Majority Banks (or of all the Banks, to the extent required by
Section 13.2) and those instructions shall be binding upon the Administrative
Agent and all the Banks, provided that the Administrative Agent shall not be
required to act or not act if to do so would be contrary to any Loan Document or
to applicable Law or would result, in the reasonable judgment of the
Administrative Agent, in substantial risk of liability to the Administrative
Agent.

(d) If the Administrative Agent has received a notice specified in clause (a),
the Administrative Agent shall give notice thereof to the Banks and shall act or
not act upon the instructions of the Majority Banks (or of all the Banks, to the
extent required by Section 13.2), provided that the Administrative Agent shall
not be required to act or not act if to do so would be contrary to any Loan
Document or to applicable Law or would result, in the reasonable judgment of the
Administrative Agent, in substantial risk of liability to the Administrative
Agent, and except that if the Majority Banks (or all the Banks, if required
under Section 13.2) fail, for five (5) Banking Days after the receipt of notice
from the Administrative Agent, to instruct the Administrative Agent, then the
Administrative Agent, in its sole discretion, may act or not act as it deems
advisable for the protection of the interests of the Banks.

(e) The Administrative Agent shall have no liability to any Bank for acting, or
not acting, as instructed by the Majority Banks (or all the Banks, if required
under Section 13.2), notwithstanding any other provision hereof.

10.6 Liability of the Administrative Agent. Neither the Administrative Agent,
nor any of its directors, officers, agents, employees, attorneys or Affiliates
shall be liable for any action taken or not taken by them under or in connection
with the Loan Documents, except for their own gross negligence or willful
misconduct. Without limitation on the foregoing, the Administrative Agent and
its directors, officers, agents, employees, attorneys and Affiliates:

(a) May treat the payee of any Note as the holder thereof until the
Administrative Agent receives and accepts an Assignment Agreement entered into
by the Bank which is the payee of such Advance, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 13.9, and may treat each Bank as
the owner of that Bank’s interest in the Obligations for all purposes of this
Agreement until the Administrative Agent receives and accepts such Assignment
Agreement.

 

55



--------------------------------------------------------------------------------

(b) May consult with legal counsel (including in-house legal counsel),
accountants (including in-house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for the Company and/or its subsidiaries or the Banks, and shall not be
liable for any action taken or not taken by it in good faith in accordance with
any advice of such legal counsel, accountants or other professionals or experts.

(c) Shall not be responsible to any Bank for any statement, warranty or
representation made in any of the Loan Documents or in any notice, certificate,
report, request or other statement (written or oral) given or made in connection
with any of the Loan Documents.

(d) Shall have no duty to ask or inquire as to the performance or observance by
the Company or its Subsidiaries of any of the terms, conditions or covenants of
any of the Loan Documents or to inspect any collateral or the Property, books or
records of the Company or its Subsidiaries.

(e) Will not be responsible to any Bank for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency or value of,
or the perfection or priority of a lien or security interest, if any, created or
purported to be created under or in connection with, any Loan Document, any
other instrument or writing furnished pursuant thereto or in connection
therewith, or any collateral.

(f) Will not incur any liability by acting or not acting in reliance upon any
Loan Document, notice, consent, certificate, statement, request or other
instrument or writing believed by it to be genuine and signed or sent by the
proper party or parties.

(g) Will not incur any liability for any arithmetical error in computing any
amount paid or payable by the Company or any Subsidiary or Affiliate thereof or
paid or payable to or received or receivable from any Bank under any Loan
Document, including, without limitation, principal, interest, facility fees,
Advances and other amounts; provided that, promptly upon discovery of such an
error in computation, the Administrative Agent, the Banks and (to the extent
applicable) the Company and/or its Subsidiaries or Affiliates shall make such
adjustments as are necessary to correct such error and to restore the parties to
the position that they would have occupied had the error not occurred; provided
further that, the obligations of Borrowers under this Section 10.6(g) shall
survive for sixty (60) days following the termination of this Agreement and such
obligations shall not, from and after the termination of this Agreement, be
deemed Obligations for any purpose under the Loan Documents.

10.7 Indemnification. Each Bank shall, ratably in accordance with its Pro Rata
Share of the Commitment, indemnify and hold the Administrative Agent, its
directors, officers, agents, employees, attorneys and Affiliates harmless
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including, without limitation, reasonable attorneys’ fees and
disbursements) that may be imposed on, incurred by or asserted against them in
any way relating to or arising out of the Loan Documents (other than losses
incurred by reason of the failure of the Borrowers to pay the Obligations
represented by the Loan Documents) or any action taken or not taken by it as
Administrative Agent thereunder, except such as result

 

56



--------------------------------------------------------------------------------

from its own gross negligence or willful misconduct. Without limitation on the
foregoing, each Bank shall reimburse the Administrative Agent upon demand for
that Bank’s ratable share of any cost or expense incurred by the Administrative
Agent in connection with the negotiation, preparation, execution, delivery,
amendment, waiver, restructuring, reorganization (including a bankruptcy
reorganization), enforcement or attempted enforcement of the Loan Documents, to
the extent that the Company or any other party is required by Section 13.3 to
pay that cost or expense but fails to do so upon demand. Nothing in this Section
shall entitle the Administrative Agent to recover any amount from the Banks if
and to the extent that such amount has theretofore been recovered from the
Company or any of its Subsidiaries. The undertaking in this Section shall
survive termination of the Commitments, the payment of all other Obligations and
the resignation of the Administrative Agent.

10.8 Successor Administrative Agent. The Administrative Agent may resign as such
at any time upon prior written notice to the Company and the Banks, to be
effective upon a successor’s acceptance of appointment as Administrative Agent.
The Majority Banks at any time may remove the Administrative Agent by written
notice to that effect to be effective on such date as the Majority Banks
designate. In either event: (a) the Majority Banks, with the written consent of
the Company (such consent not to be unreasonably withheld), shall appoint a
successor Administrative Agent, who must be from among the Banks, provided that
any resigning Administrative Agent shall be entitled to appoint a successor
Administrative Agent from among the Banks, subject to acceptance of appointment
by that successor Administrative Agent, if the Majority Banks have not appointed
a successor Administrative Agent within thirty (30) days after the date the
resigning Administrative Agent gave notice of resignation; (b) upon a successor
acceptance of appointment as Administrative Agent, the successor will thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Administrative Agent or the removed Administrative Agent; and
(c) upon the effectiveness of any resignation or removal, the resigning
Administrative Agent or the removed Administrative Agent thereupon will be
discharged from its duties and obligations thereafter arising under the Loan
Documents other than obligations arising as a result of any action or inaction
of the resigning Administrative Agent or the removed Administrative Agent prior
to the effectiveness of such resignation or removal. Notwithstanding the
foregoing, no consent of the Company shall be required under this Section 10.8
in connection with any change in the Administrative Agent at any time when an
Event of Default has occurred and is continuing under this Agreement.

10.9 No Obligations of Borrowers. Nothing contained in this Article 10 shall be
deemed to impose upon the Borrowers any obligation in respect of the due and
punctual performance by the Administrative Agent of its obligations to the Banks
under any provision of this Agreement, and the Borrowers shall have no liability
to the Administrative Agent or any of the Banks in respect of any failure by the
Administrative Agent or any Bank to perform any of its obligations to the
Administrative Agent or the Banks under this Agreement. Without limiting the
generality of the foregoing, where any provision of this Agreement relating to
the payment of any amounts due and owing under the Loan Documents provides that
such payments shall be made by a Borrower to the Administrative Agent for the
account of the Banks, such Borrower’s obligations to the Banks in respect of
such payments shall be deemed to be satisfied upon the making of such payments
to the Administrative Agent in the manner provided by this Agreement.

 

57



--------------------------------------------------------------------------------

10.10 Other Agents. Neither the Syndication Agent, the Arrangers, nor any of the
Banks or other Persons identified on the facing page or signature pages of this
Agreement as a “documentation agent,” “co-documentation agent,” “joint book
runner,” or “joint lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Banks, those applicable to all Banks as such. Without limiting the
foregoing, none of the Syndication Agent, the Arrangers, the Banks or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Bank. Each Bank acknowledges that it has not relied, and will not rely,
on any of the Bank or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

ARTICLE 11

COMPANY GUARANTY

11.1 The Guaranty. The Company hereby unconditionally guaranties the due and
punctual payment of all obligations (including, without limitation, the
obligation to pay the principal amount of and interest on each Advance) of each
Borrowing Subsidiary arising under this Agreement when due, whether by required
prepayment, declaration, demand or otherwise (including amounts which would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (the “Borrowing Subsidiary
Obligations”), and agrees to pay any and all costs and expenses (including
reasonable fees and disbursements of counsel and allocated costs of internal
counsel) incurred by the Administrative Agent and the Banks in enforcing any
rights under this Article 11 (to the extent covered by Section 13.3). The
obligations of the Company under this Article 11, as they may be amended,
modified or supplemented from time to time, are sometimes referred to in this
Article 11 as this “Guaranty”.

The Company agrees that this Guaranty constitutes a guaranty of payment when due
and not of collection and waives any right to require that any resort be had by
the Administrative Agent or any Bank to any security held for payment of the
Borrowing Subsidiary Obligations or to any balance of any deposit account or
credit on the books of the Administrative Agent or any Bank in favor of the
Company or any Borrowing Subsidiary or any other Person.

The Company agrees, in furtherance of the foregoing and not in limitation of any
other right which the Administrative Agent or any Bank may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any of its Borrowing Subsidiary Obligations when and as the
same shall become due, whether by required prepayment, declaration, demand or
otherwise (including amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
the Company will forthwith pay, or cause to be paid, in cash, to the
Administrative Agent for the ratable benefit of the Banks an amount equal to the
sum of the unpaid principal amount of such Borrowing Subsidiary Obligations then
due as aforesaid, accrued and unpaid interest on such Borrowing Subsidiary
Obligations (including, without limitation, interest which, but for the filing
of a petition in bankruptcy with respect to such Borrowing Subsidiary (including
without limitation, the Company), would accrue on such Borrowing Subsidiary
Obligations).

 

58



--------------------------------------------------------------------------------

11.2 Guaranty Unconditional. The obligations of the Company under this Guaranty
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Borrowing Subsidiary under this Agreement, by operation
of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement;

(c) any release, non-perfection or invalidity of any direct or indirect security
for any obligation of any Borrowing Subsidiary under this Agreement;

(d) the failure of the Administrative Agent or any Bank to assert any claim or
demand or to enforce any right or remedy against any Borrowing Subsidiary, the
Company or any other Person under the provisions of this Agreement or any other
agreement or otherwise;

(e) any change in the corporate existence, structure or ownership of any
Borrowing Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Borrowing Subsidiary or its assets or any
resulting release or discharge of any obligation of any Borrowing Subsidiary
contained in this Agreement;

(f) the existence of any claim, set-off or other rights which the Company may
have at any time against any other Borrower, the Administrative Agent, any Bank
or any other Person, whether in connection herewith or any unrelated
transactions;

(g) the invalidity or unenforceability relating to or against any Borrowing
Subsidiary for any reason of this Agreement, or any provision of applicable law
or regulation purporting to prohibit the payment by any Borrowing Subsidiary of
the principal of or interest on any Advance or any other amount payable by any
Borrowing Subsidiary under this Agreement, or the termination of any Borrowing
Subsidiary’s status as a Borrowing Subsidiary hereunder;

(h) the termination of a Borrowing Subsidiary’s status hereunder as a “Borrower”
pursuant to Section 12.2; or

(i) any other act or omission to act or delay of any kind by any Borrowing
Subsidiary, the Administrative Agent, any Bank or any other Person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of the Company
hereunder.

The obligations of the Company under this Guaranty shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise of any of the Borrowing Subsidiary Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Borrowing Subsidiary Obligations, discharge of any Borrowing Subsidiary from
any of the Borrowing Subsidiary Obligations in a bankruptcy or similar
proceeding, or otherwise. Without limiting the generality of the foregoing, the
obligations of the Company

 

59



--------------------------------------------------------------------------------

under this Guaranty shall not be discharged or impaired or otherwise affected by
the failure of the Administrative Agent or any Bank to assert any claim or
demand or to enforce any remedy under this Agreement or any document or
instrument executed by any Borrowing Subsidiary in connection herewith, by any
waiver or modification of any thereof, by any default, failure or delay, willful
or otherwise, in the performance of the Borrowing Subsidiary Obligations, or by
any other act or thing or omission or delay to do any other act or thing which
may or might in any manner or to any extent vary the risk of the Company or
which would otherwise operate as a discharge of the Company as a matter of law
or equity.

11.3 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The obligations of the Company under this Article 11 shall remain
in full force and effect until the Commitments shall have terminated, all
Letters of Credit have expired and the principal of and interest on the Advances
and all other amounts payable by the Borrowers under this Agreement shall have
been paid in full other than indemnity obligations for which no claim has been
made. If at any time any payment of the principal of or interest on any Advance
or any other amount payable by the Borrowers under this Agreement is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise, the obligations of the Company
under this Article 11 shall be reinstated as though such payment had been due
but not made at such time.

11.4 Waivers by the Company. With respect to this Article 11, the Company hereby
waives for the benefit of the Administrative Agent and the Banks:

(a) any right to require the Administrative Agent or any Bank, as a condition of
payment or performance by the Company under this Guaranty to (i) proceed against
any Borrowing Subsidiary, any other guarantor of the obligations of any
Borrowing Subsidiary under any other agreement or guaranty or any other Person,
(ii) proceed against or exhaust any security held from any Borrowing Subsidiary,
any other guarantor or any other Person, or (iii) pursue any other remedy in the
power of the Administrative Agent or any Bank whatsoever;

(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of any Borrowing Subsidiary including, without
limitation, any defense based on or arising out of the lack of validity or
unenforceability of the Borrowing Subsidiary Obligations or any agreement or
instrument relating thereto or by reason of the cessation from any cause of the
liability of any Borrowing Subsidiary other than indefeasible payment in full of
the Borrowing Subsidiary Obligations;

(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal, or based upon the Administrative
Agent’s or any Bank’s errors or omissions in the administration of the Borrowing
Subsidiary Obligations, except behavior which amounts to bad faith;

(d) any (i) principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Guaranty, any legal or equitable
discharge of its obligations hereunder and the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof,
(ii) rights to set-offs, recoupments and counterclaims, (iii) rights to

 

60



--------------------------------------------------------------------------------

deferral or modification of the Company’s obligations hereunder by reason of any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, (iv) promptness, diligence and any requirement that the
Administrative Agent or any Bank protect, secure, perfect or insure any security
interest or lien or any property subject thereto or exhaust any right or take
any action against any Borrowing Subsidiary or any other Person or any
collateral;

(e) notice, demand, presentment, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under this Agreement or any agreement or instrument
related thereto, notice of any renewal, extension or modification of the
Borrowing Subsidiary Obligations or any agreement related thereto, notice of any
other extension of credit to any Borrowing Subsidiary; and

(f) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerates guarantors or sureties, or which may
conflict with the terms of this Guaranty including, without limitation, the
provisions of California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2846,
2847, 2848, 2849, 2850, 2899 and 3433. In accordance with Section 13.22 below,
this Agreement shall be governed by, and shall be construed and enforced in
accordance with, the internal laws of the State of New York, without regard to
conflicts of laws principles. This clause (f) is included solely out of an
abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Agreement or to any of the Borrowing Subsidiary Obligations.

11.5 Subrogation, Etc. Upon payment by the Company of any sum to the
Administrative Agent for the ratable benefit of any Bank as provided above, so
long as any of the Borrowing Subsidiary Obligations of a Borrowing Subsidiary
shall remain outstanding hereunder, all rights of the Company against such
Borrowing Subsidiary arising as a result thereof, by way of right of subrogation
or otherwise, shall in all respects be subordinate and junior in right of
payment to the prior indefeasible payment in full of all the Borrowing
Subsidiary Obligations of that Borrowing Subsidiary to the Administrative Agent
and the Banks. In furtherance of the foregoing, and not in limitation thereof,
the Company agrees that until the Borrowing Subsidiary Obligations of a
Borrowing Subsidiary shall have been paid in full, the Commitment has terminated
and all Letters of Credit issued for the account of such Borrowing Subsidiary
have expired, the Company shall withhold exercise of any right of subrogation,
or any right to enforce any remedy which the Administrative Agent or any Bank
may have against that Borrowing Subsidiary. If any amount shall be paid to the
Company on account of such subrogation rights at any time prior to the date when
the Borrowing Subsidiary Obligations of such Borrowing Subsidiary have been paid
in full, the Commitment has terminated and all Letters of Credit issued for the
account of such Borrowing Subsidiary have expired, such amount shall be held in
trust for the benefit of the Banks and shall be paid to the Administrative Agent
for the benefit of the Banks to be credited and applied upon the Borrowing
Subsidiary Obligations of such Borrowing Subsidiary, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent for the benefit of the Banks as collateral security for
any Obligations thereafter existing.

 

61



--------------------------------------------------------------------------------

ARTICLE 12

ADDITIONAL BORROWERS; TERMINATION OF BORROWERS

12.1 Agreement to Participate. Any Eligible Subsidiary may become a party to
this Agreement and become a “Borrower” for all purposes hereof on any date after
the date hereof upon not less than 10 Business Days notice to the Administrative
Agent (which shall give prompt written notice thereof to each Bank) and upon the
satisfaction of the following conditions:

(a) receipt by the Administrative Agent on or before such date of an Agreement
to Participate executed by such Eligible Subsidiary and acknowledged and
consented to by the Administrative Agent (which consent shall not be
unreasonably withheld);

(b) receipt by the Administrative Agent of a certificate dated such date from a
Senior Officer of such Eligible Subsidiary to the effect that (i) no Default has
occurred and is continuing on such date, (ii) the representations and warranties
of such Eligible Subsidiary and its Subsidiaries contained in the Agreement to
Participate executed by such Eligible Subsidiary are true, correct and complete
in all material respects on and as of such date, and (iii) such Eligible
Subsidiary is a wholly-owned Subsidiary;

(c) receipt by the Administrative Agent on or before such date of such
additional documents it may reasonably request relating to the existence of such
Eligible Subsidiary, the organizational power and authority of such Eligible
Subsidiary, the validity of such Eligible Subsidiary’s obligations under the
Agreement to Participate executed by such Eligible Subsidiary and under this
Agreement, and other matters relevant thereto and hereto, all in form and
substance satisfactory to the Administrative Agent; and

(d) if requested in accordance with Section 2.1(e), receipt by the
Administrative Agent on or before such date of the Notes dated such date and
executed by such Eligible Subsidiary, one Note in favor of each Bank in a
principal amount equal to that Bank’s Pro Rata Share of the Commitment.

(e) Following the giving of any notice pursuant to this Section 12.1, if the
designation of such Subsidiary as a Borrowing Subsidiary obligates the
Administrative Agent or any Bank to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall, promptly upon the request of the
Administrative Agent or any Bank, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Bank in order for
the Administrative Agent or such Bank to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations.

If the Company shall designate as a Borrowing Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Bank may, with notice to the Administrative Agent and the Company,
fulfill its Commitment by causing an Affiliate of such Bank to act as the Bank
in respect of such Borrowing Subsidiary (and such Bank shall, to the extent of
Advances made to and participations in Letters of Credit issued for

 

62



--------------------------------------------------------------------------------

the account of such Borrowing Subsidiary, be deemed for all purposes hereof to
have pro tanto assigned such Advances and participations to such Affiliate in
compliance with the provisions of Section 13.9).

As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Subsidiary as a
Borrowing Subsidiary, and in any event no later than five Business Days after
the delivery of such notice, for a Borrowing Subsidiary that is organized under
the laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Bank that may not legally lend to, establish credit for
the account of and/or do any business whatsoever with such Borrowing Subsidiary
directly or through an Affiliate of such Bank as provided in the immediately
preceding paragraph (a “Protesting Lender”) shall so notify the Company and the
Administrative Agent in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Borrowing Subsidiary
shall have the right to borrow hereunder, either (A) notify the Administrative
Agent and such Protesting Lender that the Commitments of such Protesting Lender
shall be terminated; provided that such Protesting Lender shall have received
payment of an amount equal to the outstanding principal of its Advances and/or
Letter of Credit reimbursement obligations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Company or the relevant Borrowing Subsidiary (in the case of all other amounts),
or (B) cancel its request to designate such Subsidiary as a “Borrowing
Subsidiary” hereunder.

Each Bank hereby authorizes the Administrative Agent to sign on such Bank’s
behalf an Agreement to Participate delivered pursuant to clause (a) above, and
the Company and each Bank hereby agree that, upon satisfaction by any Eligible
Subsidiary of the conditions set forth in the preceding clauses (a), (b) and
(c), such Eligible Subsidiary shall become a “Borrower” hereunder for all
purposes hereof. The Administrative Agent shall promptly notify the Banks of
whenever an Eligible Subsidiary becomes a Borrower.

12.2 Notice of Termination. Any Borrower, other than the Company, that has no
Advances outstanding to any Bank and is not the account party on any Letter of
Credit, may cease to be a “Borrower” for the purposes of this Agreement (and all
commitments as to such Borrower shall thereupon terminate) upon notice, in form
and substance satisfactory to the Administrative Agent, by such Borrower to the
Administrative Agent; provided that such notice shall not affect any obligation
of such Borrower theretofore incurred. The Administrative Agent shall send
prompt written notice to each Bank of any Borrower ceasing, pursuant to this
subsection, to be a Borrower.

ARTICLE 13

MISCELLANEOUS

13.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and remedies
of the Administrative Agent, the Issuing Banks and the Banks provided herein or
in any Note or other Loan Document are cumulative and not exclusive of any
right, power, privilege or remedy provided by Law or equity. No failure or delay
on the part of the Administrative Agent, any Issuing Bank or any Bank in
exercising any right, power, privilege or remedy may be, or

 

63



--------------------------------------------------------------------------------

may be deemed to be, a waiver thereof; nor may any single or partial exercise of
any right, power, privilege or remedy preclude any other or further exercise of
the same or any other right, power, privilege or remedy. The terms and
conditions of Article 8 hereof are inserted for the sole benefit of the
Administrative Agent, the Issuing Banks and the Banks; the same may be waived in
whole or in part, with or without terms or conditions, in respect of any Loan or
Letter of Credit without prejudicing the Administrative Agent’s, either Issuing
Bank’s or the Banks’ rights to assert them in whole or in part in respect of any
other Loan or Letter of Credit.

13.2 Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
any Borrower or any other party therefrom, may in any event be effective unless
the same shall be in writing and signed by the Majority Banks (or signed by the
Administrative Agent at the direction of the Majority Banks) (and, in the case
of amendments, modifications or supplements of or to any Loan Document to which
a Borrower is a party, the approval in writing of such Borrower), and then only
in the specific instance and for the specific purpose given; and, without the
approval in writing of all the Banks directly affected by such amendment,
modification, supplement, termination, waiver or consent, no amendment,
modification, supplement, termination, waiver or consent may be effective:

(a) To extend scheduled payment dates of any Loan or Note beyond the Maturity
Date (except to the extent permitted by Section 2.9), or reduce the rate of
interest (other than any waiver of any increase in the interest rate applicable
to any of the Loans pursuant to Section 3.9) or fees in respect of the
Commitment, the Loans or the Letters of Credit, or extend the time of payment of
interest or fees in respect thereof, or reduce the principal amount of the
Obligations;

(b) To increase the Commitment of such Bank (except to the extent permitted by
Section 2.8), or to amend or modify the provisions of the definitions of
“Maturity Date” (except to the extent permitted by Section 2.9), or “Majority
Banks” or of this Section;

(c) To release the Company as guarantor; or

(d) To amend or modify any provision of this Agreement that expressly requires
the consent or approval of all the Banks.

In addition, no amendment, modification, supplement, termination, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Banks required above to take such action, affect the rights or
duties of the Administrative Agent acting in such capacity under this Agreement
or any Note. No amendment, modification, supplement, termination, waiver or
consent shall, unless in writing and signed by each Issuing Bank, affect any
provisions hereof relating to the Letters of Credit. Any amendment,
modification, supplement, termination, waiver or consent pursuant to this
Section shall apply equally to, and shall be binding upon, all the Banks, the
Issuing Banks, the Administrative Agent and each Borrower. Copies of all
amendments, modifications, supplements, terminations, waivers and consents shall
be distributed to the Administrative Agent, each Bank, each Issuing Bank and
each Borrower.

 

64



--------------------------------------------------------------------------------

13.3 Costs, Expenses and Taxes. The Company shall pay on demand the reasonable
costs and expenses (a) of each Arranger, the Administrative Agent and the
Syndication Agent in connection with the negotiation, preparation, execution and
delivery of the Loan Documents (including, without limitation, the reasonable
legal fees and out-of-pocket expenses of Shearman & Sterling LLP), and, (b) if a
Borrower requests the amendment, waiver, supplement or modification the Loan
Documents, of the Administrative Agent and any Issuing Bank in connection with
any such amendment, waiver, supplement or modification (including, without
limitation, the reasonable legal fees and out-of-pocket expenses of counsel to
the Administrative Agent and such Issuing Bank), and (c) if any Event of Default
has occurred and is continuing, of the Administrative Agent, the Issuing Banks
and the Banks in connection with any workout, restructuring, reorganization
(including a bankruptcy reorganization) and in any event enforcement or
attempted enforcement of the Loan Documents, and any matter related thereto,
including, without limitation, out-of-pocket expenses and the reasonable fees
and out-of-pocket expenses of any legal counsel, independent public accountants
and other outside experts retained by the Administrative Agent, any Issuing Bank
or any Bank, and including, without limitation, any costs, expenses or fees
incurred or suffered by the Administrative Agent, any Issuing Bank or any Bank
in connection with or during the course of any bankruptcy or insolvency
proceedings of the Company or any Subsidiary thereof. The Company shall pay any
and all costs, expenses, fees and charges payable or determined to be payable in
connection with the filing or recording of this Agreement, any other Loan
Document or any other instrument or writing to be delivered hereunder or
thereunder, or in connection with any transaction pursuant hereto or thereto,
and shall reimburse, hold harmless and indemnify the Arrangers, the
Administrative Agent, the Syndication Agent, the Issuing Banks and the Banks
from and against any and all loss, liability or legal or other expense with
respect to or resulting from any delay in paying or failure to pay any such tax,
cost, expense, fee or charge or that any of them may suffer or incur by reason
of the failure of any party (other than any Arranger, the Administrative Agent,
the Syndication Agent, any Issuing Bank or any Bank) to perform any of its
Obligations.

13.4 Obligation to Make Payments in Dollars or Alternative Currency. The
obligation of the Borrowers to make payments in Dollars or the Alternative
Currency of the principal and interest becoming due and payable on each Loan,
and to pay all other Obligations hereunder in Dollars, (i) shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any currency other than Dollars or the
Alternative Currency, as applicable, except to the extent that such tender or
recovery shall result in the actual receipt by the Administrative Agent, the
Banks and the Issuing Banks of the full amount of Dollars or the Alternative
Currency, as applicable, expressed to be payable in respect of the principal and
interest of each Loan and in respect of each other Obligation, (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in Dollars or the Alternative Currency, as applicable, the amount, if
any, by which such actual receipt shall fall short of the full amount of Dollars
or the Alternative Currency, as applicable, so expressed to be payable and
(c) shall not be affected by judgment being obtained for any other sum due under
this Agreement.

13.5 Nature of Banks’ Obligations. The obligations of the Banks hereunder are
several and not joint or joint and several. Nothing contained in this Agreement
or any other Loan Document and no action taken by the Administrative Agent, the
Issuing Banks or the Banks or any of them pursuant hereto or thereto may, or may
be deemed to, make the Banks a

 

65



--------------------------------------------------------------------------------

partnership, an association, a joint venture or other entity, either among
themselves or with the Company or any Affiliate of the Company. Each Bank’s
obligation to make any Advance pursuant hereto is several and not joint or joint
and several, and is not conditioned upon the performance by all other Banks of
their obligations to make Advances. If any Bank defaults in its obligation to
make any Advance to a Borrower after the fulfillment of all conditions precedent
to that Advance, then the Company may terminate this Agreement with respect to
that Bank upon fulfillment of each of the following conditions:

(i) the Borrowers shall have paid to the affected Bank the principal amount of
all outstanding Advances made by that Bank, together with all accrued but unpaid
interest, costs, fees and expenses related thereto; and

(ii) the Company shall have notified the Administrative Agent and each of the
Banks of the termination.

A default by any Bank will not increase the amount of the Commitment
attributable to any other Bank. If any Bank shall default as set forth above,
the Company shall have the right to seek a substitute bank or banks (which may
be one or more of the Banks) satisfactory to the Company, the Administrative
Agent and each Issuing Bank to assume the Commitment of such defaulting Bank and
to purchase the Notes of such Bank and all amounts owing to such Bank in respect
of Advances and Letters of Credit under this Agreement pursuant to Section 13.9.
Should the Company elect, as aforesaid, to terminate this Agreement with respect
to any Bank, then the Commitment shall automatically be reduced by a percentage
equal to the Pro Rata Share of the Commitment of the affected Bank, and the
remaining Bank or Banks shall have that Pro Rata Share in the reduced Commitment
which is allocable to their Advances.

13.6 Survival. All representations and warranties contained herein or in any
other Loan Document, or in any certificate or other writing delivered by or on
behalf of any one or more of the Parties to any Loan Document, will survive the
making of the Advances hereunder and the execution and delivery of the Notes,
and have been or will be relied upon by the Administrative Agent, each Issuing
Bank and each Bank, notwithstanding any investigation made by the Administrative
Agent, any Issuing Bank or any Bank or on their behalf. The obligations of the
Company under Sections 3.7 and 3.8 shall survive for thirty (30) days following
the termination of this Agreement and the repayment of the Notes. The
obligations of the Company under Sections 13.3 and 13.12 shall survive the
termination of this Agreement and the repayment of the Notes, provided, however,
that such obligations shall not, from and after the termination of this
Agreement, be deemed to be Obligations for any purpose under the Loan Documents.

13.7 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided in the Loan Documents, all
notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to
Section 13.25) electronic mail address, and all notices and other

 

66



--------------------------------------------------------------------------------

communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Borrower or the Company, the Administrative Agent or any Issuing
Bank, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 13.7 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

(ii) if to any other Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
Company, the Administrative Agent and each Issuing Bank.

(b) Timing. All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; (B) if delivered by mail, four
Banking Days after deposit in the United States mail, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail, (subject to the provisions of Sections
13.25(d) and (e)) when received; provided, however, that notices and other
communications to the Administrative Agent and any Issuing Bank pursuant to
Article 2 shall not be effective until actually received by such Person. In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Borrowers, the Company,
the Administrative Agent and the Banks. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(d) Reliance by the Administrative Agent and Banks. The Administrative Agent and
the Banks shall be entitled to rely and act upon any notices purportedly given
by or on behalf of a Borrower or the Company even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify each Indemnitee from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower or the Company. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

13.8 Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document, this Agreement and any other Loan

 

67



--------------------------------------------------------------------------------

Document may be executed in any number of counterparts and any party hereto or
thereto may execute any counterpart, each of which when executed and delivered
will be deemed to be an original and all of which counterparts of this Agreement
or any other Loan Document, as the case may be, when taken together will be
deemed to be but one and the same instrument. The execution of this Agreement or
any other Loan Document by any party hereto or thereto will not become effective
until counterparts hereof or thereof, as the case may be, have been executed by
all the parties hereto or thereto.

13.9 Binding Effect; Assignment; Entire Agreement.

(i) This Agreement and the other Loan Documents shall be binding upon and shall
inure to the benefit of the parties hereto and thereto and their respective
successors and assigns, except that a Borrower, the Company and/or their
respective Affiliates may not assign their rights hereunder or thereunder or any
interest herein or therein without the prior written consent of all the Banks.

(ii) Each Bank may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the Advances owing to it); provided,
however, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all of the assigning Bank’s rights and obligations under
this Agreement, (ii) after giving effect to any such assignment, (1) the
assigning Bank shall no longer have any Commitment or (2) the amount of the
Commitment of both the assigning Bank and the Eligible Assignee party to such
assignment (in each case determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall not be less than $15,000,000
and assigned amounts must be in increments of $1,000,000, (iii) each such
assignment shall be to an Eligible Assignee, (iv) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment Agreement, and a
processing and recordation fee of $3,500 to the Administrative Agent, and
(v) the Company, each Issuing Bank and the Administrative Agent shall have
consented to such assignment, which consent shall not be unreasonably withheld;
except that such consent shall not be required for an assignment to another Bank
or an Affiliate of a Bank (but the assigning Bank shall give the Administrative
Agent and the Company written notice thereof) and such consent by the Company
shall not be required if an Event of Default has occurred and is continuing.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment Agreement, (y) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment
Agreement, have the rights and obligations of a Bank hereunder and (z) the Bank
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment Agreement, relinquish its
rights and be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all or the remaining portion of an
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto). The Pro Rata Share of each Bank of the Commitments
hereunder shall be modified to reflect the Pro Rata Share of the Commitment of
such assignee and, if any such assignment occurs while any Loan is outstanding
and if requested in accordance

 

68



--------------------------------------------------------------------------------

with Section 2.1(e), new Notes shall, upon surrender of the assigning Bank’s
Notes, be issued to such assignee and to the assigning Bank as necessary to
reflect the new Pro Rata Share of the Commitments of the Bank and of assignee.
Notwithstanding any other provision set forth in this Agreement, any Bank may
assign or pledge, as collateral or otherwise, all or any portion of its rights
under this Agreement (including without limitation, rights to payments of
principal and/or interest under the Notes held by it), but not its obligations,
to any Federal Reserve Bank or any Affiliate in order that such Affiliate may
assign or pledge such rights to any Federal Reserve Bank, in each case, without
notice to or consent from any Borrower or the Administrative Agent; provided,
however, that such Federal Reserve Bank or Affiliate shall not, by reason of
such assignment, become a “Bank” hereunder for any purpose whatsoever and any
such Bank shall not be released from any of its obligations hereunder as a
result of such assignment or pledge.

(iii) By executing and delivering an Assignment Agreement, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment Agreement, such assigning Bank makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with any of the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of a lien or security interest, if any,
created or purported to be created under or in connection with, any of the Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; (ii) such assigning Bank makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or the Company or the performance or observance by the Borrowers or
the Company of any of their obligations under any of the Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (iii) such
assignee confirms that it has received a copy of the Loan Documents, together
with copies of such financial statements and other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment Agreement; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, the Syndication Agent or either
Arranger, such assigning Bank or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(v) such assignee confirms that it is an Eligible Assignee; (vi) such assignee
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Bank.

(iv) Within five (5) days of its receipt of an Assignment Agreement executed by
an assigning Bank and an assignee representing that it is an Eligible Assignee
(together with a processing and recordation fee of $3,500 with respect thereto)
and upon evidence of consent of the Company (to the extent required) and the

 

69



--------------------------------------------------------------------------------

Administrative Agent thereto, which consent shall not be unreasonably withheld,
the Administrative Agent shall, if such Assignment Agreement has been completed
and is in substantially the form of Exhibit G hereto, (1) accept such Assignment
Agreement and (2) record the information contained therein in the Register. All
communications with the Company with respect to such consent of the Company
shall be sent pursuant to Section 13.7.

(v) The Administrative Agent shall maintain at its address referred to in
Section 13.7 a copy of each Assignment Agreement delivered to and accepted by it
and a register for the recordation of the names and addresses of the Banks and
the Commitment of, the Maturity Date of, and with respect to each Borrower, the
principal amount of the Advances owing to, each such Bank from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrowers, the Company, the
Administrative Agent and the Banks may treat each Person whose name is recorded
in the Register as a Bank hereunder for all purposes of the Loan Documents. The
Register shall be available for inspection by the Borrowers, the Company or any
Bank at any reasonable time and from time to time upon reasonable prior notice.

(vi) Each Bank may sell participations to one or more banks or other entities in
or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it); provided, however, that (a) such Bank’s obligations under
this Agreement (including, without limitation, its Commitment to the Borrowers
hereunder) shall remain unchanged, (b) such Bank shall remain solely responsible
to the other parties hereto for the performance of such obligations, (c) such
Bank shall remain the holder of any such Advance for all purposes of this
Agreement, (d) the Borrowers, the Company, the Administrative Agent and the
other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under the Loan Documents,
(e) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Borrower therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, postpone the Maturity Date applicable to such
Bank, or date fixed for payment of interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or release the Company from its Obligations under Article 11
hereof, (f) no Borrower shall be subject to any increased liability to any Bank
pursuant to this Agreement by virtue of such participation and (g) the Person
purchasing such participation shall not have any rights under this Agreement or
any other Loan Document and shall agree to customary provisions relating to the
confidentiality of non-public information received by such Person in connection
with its purchase of the participation. A participant that would be a Foreign
Bank if it were a Bank shall not be entitled to the benefits of Sections 3.08
and 3.12 unless each Borrower and the Company is notified of the participation
sold to such participant and such participant agrees, for the benefit of the
each Borrower and the Company, to comply with Section 13.27 as though it were a
Bank.

 

70



--------------------------------------------------------------------------------

(vii) Any Bank may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 13.9, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrowers or the Company furnished to such Bank by or on behalf
of the Borrowers or the Company; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree in
writing to preserve the confidentiality of any confidential information relating
to the Borrowers or the Company received by it from such Bank.

13.10 Setoff Rights. If an Event of Default has occurred and is continuing, the
Administrative Agent, each Issuing Bank and each Bank and each of its Affiliates
(but only with the consent of the Majority Banks) is hereby authorized to the
fullest extent permitted by law to setoff and apply any funds in any deposit
account maintained with it by any Borrower and/or any Property of any Borrower
in its possession against the Obligations; provided that no funds in any deposit
account maintained by any Borrowing Subsidiary and/or any Property of any
Borrowing Subsidiary shall be setoff or applied against the Obligations of the
Company or any other Borrower.

13.11 Sharing of Setoffs. Each Bank severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against any
Borrower, or otherwise, receives payment, through any means, of the Obligations
held by it that is in excess of that Bank’s proportionate share of the Total
Outstandings as applied to such payment, then: (a) the Bank exercising the right
of setoff, banker’s lien or counterclaim or otherwise receiving such payment
shall purchase, and shall be deemed to have simultaneously purchased, from the
other Bank a participation in the Obligations held by the other Bank and shall
pay to the other Bank a purchase price in an amount so that the share of the
Obligations held by each Bank after the exercise of the right of setoff,
banker’s lien or counterclaim or receipt of payment shall be in the same
proportion that existed prior to the exercise of the right of setoff, banker’s
lien or counterclaim or receipt of payment; and (b) such other adjustments and
purchases of participations shall be made from time to time as shall be
equitable to ensure that all of the Banks share any payment obtained in respect
of the Obligations ratably in accordance with each Bank’s share of the
Obligations immediately prior to, and without taking into account, the payment;
provided that, if all or any portion of a disproportionate payment obtained as a
result of the exercise of the right of setoff, banker’s lien, counterclaim or
otherwise is thereafter recovered from the purchasing Bank by any Borrower or
any Person claiming through or succeeding to the rights of any Borrower, the
purchase of a participation shall be rescinded and the purchase price thereof
shall be restored to the extent of the recovery, but without interest. Each Bank
that purchases a participation in the Obligations pursuant to this Section shall
from and after the purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Bank were the original owner of the Obligations purchased. Each
Borrower expressly consents to the foregoing arrangements and agrees that any
Bank holding a participation in an Obligation so purchased may exercise any and
all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Bank were the original owner of the Obligation
purchased; provided, however, that each Bank agrees that it shall not exercise
any right of setoff, banker’s lien or counterclaim without first obtaining the
consent of the Majority Banks.

 

71



--------------------------------------------------------------------------------

13.12 Indemnity by the Company. The Company agrees to indemnify, save and hold
harmless each Arranger, each Issuing Bank, the Administrative Agent, the
Syndication Agent and each Bank and their Affiliates, directors, officers,
agents, attorneys, advisors and employees (collectively the “Indemnitees”) from
and against: (a) any and all claims, demands, actions or causes of action
asserted by any third party or by the Company or any Borrower if the claim,
demand, action or cause of action arises out of or relates to the Commitment,
the use or contemplated use of proceeds of any Advance, any drawing under any
Letter of Credit, any transaction contemplated by this Agreement, or any
relationship or relationship alleged to exist by any Borrower, its Affiliates or
any other third party of any Indemnitee to any Borrower related to this
Agreement; (b) any administrative or investigative proceeding by any
Governmental Agency arising out of or related to a claim, demand, action or
cause of action described in clause (a) above; and (c) any and all liabilities,
losses, costs or expenses (including reasonable attorneys’ fees and
disbursements and other professional services) that any Indemnitee suffers or
incurs as a result of the assertion of any foregoing claim, demand, action or
cause of action; provided that no Indemnitee shall be entitled to
indemnification for any loss caused by its own gross negligence or willful
misconduct. If any claim, demand, action or cause of action is asserted against
any Indemnitee, such Indemnitee shall promptly notify the Company, but the
failure to so promptly notify the Company shall not affect the Company’s
obligations under this Section unless such failure materially prejudices the
Company’s right to participate in the contest of such claim, demand, action or
cause of action, as hereinafter provided. If requested by the Company in
writing, such Indemnitee shall in good faith contest the validity, applicability
and amount of such claim, demand, action or cause of action and shall permit the
Company to participate in such contest. Any Indemnitee that proposes to settle
or compromise any claim or proceeding for which the Company may be liable for
payment of indemnity hereunder shall give the Company written notice of the
terms of such proposed settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding and shall obtain the Company’s
prior written consent. In connection with any claim, demand, action or cause of
action covered by this Section against more than one Indemnitee, all such
Indemnitees shall be represented by the same legal counsel selected by the
Indemnitees and reasonably acceptable to the Company; provided that, if such
legal counsel determines in good faith that representing all such Indemnitees
would or could result in a conflict of interest under Laws or ethical principles
applicable to such legal counsel or that a defense or counterclaim is available
to an Indemnitee that is not available to all such Indemnitees, then to the
extent reasonably necessary to avoid such a conflict of interest or to permit
unqualified assertion of such a defense or counterclaim, each Indemnitee shall
be entitled to separate representation by legal counsel selected by that
Indemnitee and reasonably acceptable to the Company, with all such legal counsel
using reasonable efforts to avoid unnecessary duplication of effort by counsel
for all Indemnitees; provided further that the amount of the legal fees to be
reimbursed by the Company shall be limited to an amount reasonably determined
following consultation among the Company, the Administrative Agent, the Banks
and their respective legal counsel, to be equal to the amount that would have
been expended if the Indemnitees have been represented by one counsel. Any
obligation or liability of the Company to any Indemnitee under this Section
shall survive the expiration or termination of this Agreement and the repayment
of all Advances and the payment and performance of all other Obligations owed to
the Banks. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 13.12 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is

 

72



--------------------------------------------------------------------------------

brought by the Company, its directors, equityholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated.

13.13 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of the
Borrowers, the Administrative Agent, the Issuing Banks and the Banks in
connection with the Loans, Advances and Letters of Credit, and is made for the
sole benefit of the Borrowers, the Administrative Agent, the Issuing Banks and
the Banks, and the Administrative Agent’s, the Issuing Banks’ and the Banks’
successors and assigns. Except as provided in Sections 13.9, 13.11 and 13.12, no
other Person shall have any rights of any nature hereunder or by reason hereof.

13.14 Confidentiality. Each of the Administrative Agent, each Issuing Bank and
each Bank agrees to hold any confidential information that it may receive from
any Borrower pursuant to this Agreement in confidence: except for disclosure:
(a) to other Banks; (b) to legal counsel, accountants and other professional
advisors to any Borrower or the Administrative Agent, any Issuing Bank or any
Bank; (c) to regulatory officials having jurisdiction over the Administrative
Agent, an Issuing Bank or a Bank or its Affiliates; (d) as required by Law or
legal process or in connection with any legal proceeding to which the
Administrative Agent, an Issuing Bank or a Bank and that Borrower are adverse
parties; (e) to Affiliates of the Administrative Agent by the Administrative
Agent, (f) to Affiliates of a Bank or to another financial institution, in each
case, in connection with a disposition or proposed disposition to that financial
institution of all or part of that Bank’s interests hereunder or a participation
interest in its Loans or Letters of Credit and (g) to any direct, indirect,
actual or prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement,
provided that such disclosure is made subject to an appropriate confidentiality
agreement on terms substantially similar to this Section. For purposes of the
foregoing, “confidential information” shall mean any information respecting the
Company or its Subsidiaries reasonably considered by the Company to be
confidential, other than (i) information previously filed with or furnished to
any Governmental Agency and available to the public, (ii) information previously
published in any public medium from a source other than, directly or indirectly,
that Bank, and (iii) information previously disclosed by a Borrower to any
Person not associated with that Borrower without a written confidentiality
agreement substantially similar to this Section. Nothing in this Section shall
be construed to create or give rise to any fiduciary duty on the part of the
Administrative Agent, the Issuing Banks or the Banks to the Borrowers.

13.15 Further Assurances. The Company and its Subsidiaries shall, at their
expense and without expense to the Banks, the Issuing Banks or the
Administrative Agent, do, execute and deliver such further acts and documents as
any Bank, any Issuing Bank or the Administrative Agent from time to time
reasonably requires for the assuring and confirming unto the Banks, the Issuing
Banks or the Administrative Agent of the rights hereby created or intended now
or hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.

13.16 Removal of Bank. As of the date any Bank is removed at the request of the
Company, whether pursuant to Section 3.7, Section 3.8, Section 13.27 or
otherwise, (i) all

 

73



--------------------------------------------------------------------------------

obligations of such Bank under this Agreement shall be released and terminated
and (ii) such Bank’s Pro Rata Share of the Commitment shall be terminated,
including such Bank’s participation in any Letter of Credit. The removal of any
such Bank shall be subject to the satisfaction of the following conditions:

(a) The Company shall compensate any such Bank so replaced for (i) any breakage
costs incurred due to the removal of such Bank, as determined by such Bank in
good faith, and (ii) all accrued interest and fees and other amounts owing to
such Bank pursuant to this Agreement as of the date such Bank is so replaced;

(b) Such Bank shall receive payment of principal of all Advances made to any
Borrower hereunder; and

(c) A substitute bank or banks (which may be one or more of the Banks)
satisfactory to the Company, the Administrative Agent and each Issuing Bank
shall assume the Commitment of such Bank and purchase the Notes of such Bank and
all amounts owing to such Bank in respect of Advances and Letters of Credit
under this Agreement pursuant to Section 13.9.

13.17 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent, the Issuing Banks or
the Banks in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

13.18 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.

13.19 Independent Covenants. Each covenant in Articles 5, 6 and 7 is independent
of the other covenants in those Articles; the breach of any such covenant shall
not be excused by the fact that the circumstances underlying such breach would
be permitted by another such covenant.

13.20 Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

13.21 Time of the Essence. Time is of the essence of the Loan Documents.

 

74



--------------------------------------------------------------------------------

13.22 Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.

13.23 Consent to Jurisdiction and Service of Process. ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST THE BORROWERS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK, BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH BORROWER, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 13.7;

(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH BORROWER IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;

(V) AGREES THAT THE ADMINISTRATIVE AGENT, THE BANKS, AND THE ISSUING BANKS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST SUCH BORROWER IN THE COURTS OF ANY OTHER JURISDICTION;
AND

(VI) AGREES THAT THE PROVISIONS OF THIS SECTION 13.23 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

13.24 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING

 

75



--------------------------------------------------------------------------------

ESTABLISHED. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including contract claims, tort claims, breach of
duty claims and all other common law and statutory claims. Each party hereto
acknowledges that this waiver is a material inducement to enter into a business
relationship, that each has already relied on this waiver in entering into this
Agreement, and that each will continue to rely on this waiver in their related
future dealings. Each party hereto further warrants and represents that it has
reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 13.24 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.

13.25 Website Communications.

(a) The Company hereby agrees that it will provide to the Administrative Agent
the Compliance Certificates that it is obligated to furnish to the
Administrative Agent pursuant hereto by transmitting the Compliance Certificates
in an electronic/soft medium in a format acceptable to the Administrative Agent
to oploanswebadmin@citigroup.com.

(b) Each of the Borrowers and the Company further agrees that the Administrative
Agent may make the Compliance Certificates available to the Banks by posting the
Compliance Certificates on Intralinks or a substantially similar electronic
transmission systems (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMPLIANCE
CERTIFICATES, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMPLIANCE CERTIFICATES. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMPLIANCE CERTIFICATES OR THE PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE COMPANY, ANY BORROWER,
ANY BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING,
WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING

 

76



--------------------------------------------------------------------------------

OUT OF ANY BORROWER’S, THE COMPANY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION
OF COMPLIANCE CERTIFICATES THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Compliance
Certificates by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Compliance Certificates to the
Administrative Agent for purposes of the Loan Documents. Each Bank agrees that
notice to it (as provided in the next sentence) specifying that the Compliance
Certificates have been posted to the Platform shall constitute effective
delivery of the Compliance Certificates to such Bank for purposes of the Loan
Documents and such notice and other communications sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day of the recipient. Each Bank
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Bank’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any Bank
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

13.26 Judgment Currency.

(a) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereto agree, to the
fullest extent permitted by law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent or a
Bank could purchase the Original Currency with such Other Currency in New York,
New York on the Banking Day immediately preceding the day on which any such
judgment, or any relevant part thereof, is given.

(b) The obligations of each Borrower and the Company in respect of any sum due
from it to any agent or Bank hereunder shall, notwithstanding any judgment in
such Other Currency, be discharged only to the extent that on the Banking Day
following receipt by such agent or Bank of any sum adjudged to be so due in such
Other Currency such agent or Bank may in accordance with normal banking
procedures purchase the Original Currency with such Other Currency; if the
Original Currency so purchased is less than the sum originally due such agent or
Bank in the Original Currency, each of the Borrowers and the Company agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify such
agent or Bank against such loss, and if the Original Currency so purchased
exceeds the sum originally due to such agent or

 

77



--------------------------------------------------------------------------------

Bank in the Original Currency, such agent or Bank shall remit such excess to
such Borrower or the Company.

13.27 Tax Forms.

(a) (i) Each Bank that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Bank”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Bank and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Bank by
any Borrower or the Company acting in its capacity as guarantor under Article 11
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Bank by such Borrower or
the Company pursuant to this Agreement) or such other evidence satisfactory to
such Borrower or the Company and the Administrative Agent that such Foreign Bank
is entitled to an exemption from, or reduction of, U.S. withholding tax,
including any exemption pursuant to Section 881(c) of the Code. Thereafter and
from time to time, each such Foreign Bank shall (A) promptly submit to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to each Borrower, the Company and the Administrative Agent of any
available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Bank by such Borrower or the
Company pursuant to this Agreement, (B) promptly notify the Administrative Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Bank, and as may be
reasonably necessary (including the re-designation of its lending office) to
avoid any requirement of applicable Laws that such Borrower or the Company make
any deduction or withholding for taxes from amounts payable to such Foreign
Bank.

(ii) Each Foreign Bank, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such Bank
under any of the Loan Documents (for example, in the case of a typical
participation by such Bank), shall deliver to the Administrative Agent on the
date when such Foreign Bank ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Bank as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Bank acts for its own account that is not subject to U.S. withholding tax,
and (B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Bank chooses to transmit with such
form, and any other certificate or statement of exemption required under the
Code, to establish that such Bank is not acting for its own account with respect
to a portion of any such sums payable to such Bank.

 

78



--------------------------------------------------------------------------------

(iii) Neither any Borrower nor the Company shall be required to pay any
additional amount to any Foreign Bank under Section 3.12 (A) with respect to any
Taxes required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Bank transmits with an IRS Form
W-8IMY pursuant to this Section 13.27(a) or (B) if such Bank shall have failed
to satisfy the foregoing provisions of this Section 13.27(a); provided that if
such Bank shall have satisfied the requirement of this Section 13.27(a) on the
date such Bank became a Bank or ceased to act for its own account with respect
to any payment under any of the Loan Documents, nothing in this Section 13.27(a)
shall relieve any Borrower or the Company of its obligation to pay any amounts
pursuant to Section 3.12 in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Bank is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Bank or other Person for the
account of which such Bank receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate. If pursuant to this Section 13.27(a)(iii) any Borrower shall be
required to pay any such amounts due to any such change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof with respect to any Bank,
the Company shall have the right, upon 30 days prior notice to the
Administrative Agent, with the assistance (but not the obligation) of the
Administrative Agent, to seek a substitute bank or banks (which may be one or
more of the Banks) satisfactory to the Company, the Administrative Agent and
each Issuing Bank to assume the Commitment of such Bank and to purchase the
Notes of such Bank and all amounts owing to such Bank in respect of Advances and
Letters of Credit under this Agreement pursuant to Section 13.9.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the applicable Borrower or the Company is not
required to pay additional amounts under this Section 13.27(a).

(b) Upon the request of the Administrative Agent, each Bank that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Bank fails to deliver such forms, then the Administrative Agent may
withhold from any interest payment to such Bank an amount equivalent to the
applicable back-up withholding tax imposed by the Code, without reduction.

(c) The Company, upon the request of the Administrative Agent, any Bank or any
Issuing Bank, agrees to repay any amount paid over to the Company or any
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Agencies) to the Administrative Agent, such Bank or such Issuing
Bank in the event the Administrative Agent, such Bank or such Issuing Bank is
required to repay such refund to such Governmental Agency. The obligation of the
Company under this Section shall survive the termination of the Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

 

79



--------------------------------------------------------------------------------

13.28 Limitation on Borrowing Subsidiary Obligations. Notwithstanding anything
herein to the contrary, no provision of this Agreement shall render any
Borrowing Subsidiary liable for the Obligations of the Company or any other
Borrower.

13.29 Waiver of Damages. To the extent permitted by applicable law, no party to
this Agreement shall assert, and each party to this Agreement hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby, any Loan or Letter of Credit or the use of the proceeds thereof.

13.30 Patriot Act Notice. Each Bank and the Administrative Agent (for itself and
not on behalf of any Bank) hereby notifies each Borrower that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56,
signed into law October 26, 2001 (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Bank or the Administrative Agent, as applicable, to identify each
Borrower in accordance with the Patriot Act. Each Borrower shall provide such
information and take such actions as are reasonably requested by the
Administrative Agent or any Banks in order to assist the Administrative Agent
and the Banks in maintaining compliance with the Patriot Act.

[Signature Pages Begin On Following Page]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THE COMPANY: AMGEN INC. By:   /s/ Robert A. Bradway Title:  

Executive Vice President and

Chief Financial Officer

Address: Amgen Inc. One Amgen Center Drive Thousand Oaks, California 91320-1799
Attn: Treasurer cc:     Secretary Telecopier:   (805) 499-6751 Telephone:  
(805) 447-1000

[Schedules and Exhibits on file with the Company and the Administrative Agent]